UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/2011 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for those series, as appropriate. Dreyfus/Standish Fixed Income Fund Dreyfus/Standish Global Fixed Income Fund Dreyfus/Standish International Fixed Income Fund 1 FORM N-CSR Item 1. Reports to Stockholders. 2 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 22 Statement of Financial Futures 23 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 26 Financial Highlights 27 Notes to Financial Statements 44 Information About the Renewal of the Funds Investment Advisory Agreement and the Approval of the Funds Administration Agreement FOR MORE INFORMATION Back Cover Dreyfus/Standish Fixed Income Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus/Standish Fixed Income Fund, covering the six-month period from January 1, 2011, through June 30, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Although 2011 began on an optimistic note amid encouraging economic data, by midyear investors returned to a more cautious outlook. The U.S. and global economies continued to grow over the reporting period, but at a relatively sluggish pace. First, manufacturing activity proved unsustainably strong in late 2010 and early 2011, leading to a subsequent slowdown in new orders. Second, turmoil in the Middle East drove oil prices higher and produced an inflationary drag on real incomes.Third, natural and nuclear disasters in Japan added to upward pressure on energy prices, and these unexpected events disrupted the global supply chain, especially in the automotive sector. Finally, in the United States, disappointing labor and housing markets weighed on investor sentiment. U.S. government securities rallied as investors grew more defensive, and most bond market sectors produced positive total returns over the first half of the year. We expect economic conditions to improve over the second half of 2011. Inflationary pressures appear to be peaking in most countries, including the United States, and we have already seen energy prices retreat from their highs. In addition, a successful resolution to the current debate regarding government spending and borrowing, without major fiscal tightening over the near term, should help avoid a serious disruption to the domestic economy. To assess how these and other developments may affect your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2011, through June 30, 2011, as provided by David Bowser, CFA, and Peter Vaream, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2011, Dreyfus/Standish Fixed Income Fund’s Class I shares achieved a total return of 3.11%. 1 In comparison, the Barclays Capital U.S. Aggregate Bond Index (the “Index”), the fund’s benchmark, achieved a total return of 2.72% for the same period. 2 Bonds produced mixed results amid heightened market volatility over the first half of 2011, as investors responded first to signs of economic strength and later to evidence of renewed economic weakness.The fund produced higher returns than its benchmark, primarily due to relative strength early in the year stemming from overweighted positions among corporate bonds and mortgage-backed securities. The Fund’s Investment Approach The fund seeks to achieve a high level of current income, consistent with conserving principal and liquidity, and secondarily seeks capital appreciation when changes in interest rates and economic conditions indicate that capital appreciation may be available without significant risk to principal. To achieve this, the fund invests, under normal circumstances, at least 80% of net assets in fixed-income securities issued by U.S. and foreign governments and companies. The fund invests primarily in investment-grade securities, but may invest up to 15% of assets in below investment-grade securities, sometimes referred to as junk bonds. The fund will not invest in securities rated lower than B at the time of purchase. In this instance, we will attempt to select fixed-income securities that have the potential to be upgraded. Shifting Economic Sentiment Sparked Market Volatility Investors’ economic outlooks had improved dramatically by the start of 2011 due to improvements in employment, consumer spending and corporate earnings, suggesting that the U.S. recovery was gaining trac-tion.These positive developments supported prices of corporate bonds, but they sent prices of U.S. government securities lower as investors looked forward to a less accommodative monetary policy from the The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Federal Reserve Board. However, investors’ economic optimism was shaken in February 2011, when political unrest in the Middle East led to sharply rising energy prices, and again in March, when devastating natural and nuclear disasters in Japan threatened one of the world’s largest economies. Nonetheless, investors proved resilient, and the more economically sensitive sectors of the bond market bounced back from these unexpected shocks. In late April, investor sentiment began to deteriorate in earnest when Greece again appeared headed for default on its sovereign debt, U.S. economic data proved more disappointing than expected and the debate regarding U.S. government spending and borrowing intensified. Higher yielding bonds suffered bouts of heightened volatility and U.S. Treasury securities recovered earlier losses as newly risk-averse investors shifted their focus from riskier market sectors to traditionally defensive investments. Higher Yielding Bias Supported Fund Performance In this choppy investment environment, the fund benefited from its overweighted exposure to higher yielding market sectors, including investment-grade corporate bonds, high yield corporate bonds, commercial mortgage-backed securities and residential mortgage-backed securities.The fund’s corporate-backed holdings were broadly diversified across various industry groups. Investment-grade bonds issued by financial services companies and high yield bonds backed by utilities fared particularly well in the constructive climate early in the year. Our security selection strategy among mortgage-backed securities also bolstered relative results, as higher-coupon mortgages performed well amid historically lower-than-average prepayment rates stemming from depressed housing prices and tighter lending standards. The fund’s holdings of commercial mortgage-backed securities responded favorably to an improving business climate during the first quarter of 2011. Although our focus on higher yielding bond market sectors detracted from relative performance amid bouts of heightened volatility from late April through mid-June, it was not enough to fully offset positive results from earlier in the year. The fund also suffered some mild disappointments stemming from other strategies during the reporting period. A relatively short average duration among U.S. government securities prevented the fund from participating fully in the second-quarter rally, and a “barbell” yield curve positioning reduced the fund’s exposure to 4 stronger-performing segments of the market’s maturity spectrum.A short position in the Japanese yen, which we established using derivative instruments in the foreign exchange market, also proved counterproductive. A More Defensive Investment Posture We currently expect the U.S. economic recovery to persist, but at a more sluggish pace than historical averages, as a number of global and domestic headwinds continue to weigh on market sentiment.While we have retained a mild emphasis on higher yielding sectors of the bond market that have tended to do well during economic expansions, we have reduced the magnitude of those overweighted positions. As a result, the fund’s composition as of midyear more closely resembled that of the benchmark. We intend to maintain a more neutral investment posture until we see stronger evidence that the risks confronting the U.S. and global economies are indeed waning. July 15, 2011 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity.The fixed income securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Each of these risks could increase the fund’s volatility. The fund may use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps and other credit derivatives.A small investment in derivatives could have a potentially large impact on the fund’s performance. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to a voluntary undertaking in effect has been terminated since the end of the reporting period. Had these expenses not been absorbed, the fund’s return would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital U.S.Aggregate Bond (Hedged) Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years.The Index does not include fees and expenses to which the fund is subject. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/Standish Fixed Income Fund from January 1, 2011 to June 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2011 Expenses paid per $1,000 † $ 2.72 Ending value (after expenses) $1,031.10 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2011 Expenses paid per $1,000 † $ 2.71 Ending value (after expenses) $1,022.12 † Expenses are equal to the fund’s annualized expense ratio of .54% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2011 (Unaudited) Coupon Maturity Principal Bonds and Notes—118.1% Rate (%) Date Amount ($) d Value ($) Aerospace & Defense—.2% Meccanica Holdings USA, Gtd. Notes 6.25 7/15/19 510,000 a Agriculture—.7% Altria Group, Gtd. Notes 9.70 11/10/18 585,000 769,831 Altria Group, Gtd. Notes 10.20 2/6/39 430,000 618,534 Asset-Backed Ctfs./ Auto Receivables—2.8% Americredit Automobile Receivables Trust, Ser. 2010-1, Cl. C 5.19 8/17/15 280,000 296,840 Americredit Prime Automobile Receivable, Ser. 2007-1, Cl. E 6.96 3/8/16 894,110 a 910,646 Carmax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 200,000 210,141 Carmax Auto Owner Trust, Ser. 2010-2, Cl. B 3.96 6/15/16 140,000 146,766 Chrysler Financial Auto Securitization Trust, Ser. 2010-A, Cl. C 2.00 1/8/14 465,000 466,395 Ford Credit Floorplan Master Owner Trust, Ser. 2011-1, Cl. A2 0.79 2/15/16 425,000 b 423,603 Franklin Auto Trust, Ser. 2008-A, Cl. B 6.10 5/20/16 600,000 a 616,515 JPMorgan Auto Receivables Trust, Ser. 2008-A, Cl. CFTS 5.22 7/15/15 250,826 a 248,902 Santander Drive Auto Receivables Trust, Ser. 2010-2, Cl. B 2.24 12/15/14 280,000 281,041 Santander Drive Auto Receivables Trust, Ser. 2010-B, Cl. C 3.02 10/17/16 835,000 a 854,189 Santander Drive Auto Receivables Trust, Ser. 2010-3, Cl. C 3.06 11/15/17 405,000 405,629 Smart Trust, Ser. 2011-1USA, Cl. A3B 1.05 10/14/14 825,000 a,b 826,781 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. C 5.45 10/22/12 230,879 231,466 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Asset-Backed Ctfs./ Credit Cards—.5% Citibank Omni Master Trust, Ser. 2009-A14A, Cl. A14 2.94 8/15/18 1,000,000 a,b Asset-Backed Ctfs./ Home Equity Loans—.6% Bayview Financial Acquisition Trust, Ser. 2005-B, Cl. 1A6 5.21 4/28/39 126,667 b 121,005 Carrington Mortgage Loan Trust, Ser. 2005-NC5, Cl. A2 0.51 10/25/35 335,509 b 313,856 Citicorp Residential Mortgage Securities, Ser. 2006-1, Cl. A3 5.71 7/25/36 220,516 b 221,878 Citicorp Residential Mortgage Securities, Ser. 2007-2, Cl. A2 5.98 6/25/37 279,238 b 281,591 Citigroup Mortgage Loan Trust, Ser. 2005-HE1, Cl. M1 0.62 5/25/35 58,817 b 58,687 First Franklin Mortgage Loan Asset Backed Certificates, Ser. 2005-FF2, Cl. M1 0.59 3/25/35 152,820 b 149,494 Home Equity Asset Trust, Ser. 2005-2, Cl. M1 0.64 7/25/35 29,155 b 29,027 JP Morgan Mortgage Acquisition, Ser. 2006-CH2, Cl. AV2 0.24 10/25/36 89,587 b 87,725 Mastr Asset Backed Securities Trust, Ser. 2006-AM1, Cl. A2 0.32 1/25/36 18,182 b 18,103 Asset-Backed Ctfs./ Manufactured Housing—.5% Vanderbilt Mortgage Finance, Ser. 1999-A, Cl. 1A6 6.75 3/7/29 1,030,000 b Automobiles—.3% Lear, Gtd. Notes 7.88 3/15/18 445,000 480,600 Lear, Gtd. Notes 8.13 3/15/20 235,000 c 254,388 Banks—5.7% Ally Financial, Gtd. Notes 8.00 11/1/31 540,000 587,250 Capital One Capital VI, Gtd. Cap. Secs. 8.88 5/15/40 420,000 435,291 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Banks (continued) Citigroup, Sr. Unscd. Notes 5.50 4/11/13 1,655,000 1,757,817 Citigroup, Unscd. Notes 8.50 5/22/19 270,000 335,208 Credit Suisse, Sub. Notes 5.40 1/14/20 455,000 461,413 Discover Bank, Sub. Notes 7.00 4/15/20 500,000 c 556,270 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 425,000 473,310 Lloyds TSB Bank, Bank Gtd. Notes 4.88 1/21/16 660,000 675,713 Lloyds TSB Bank, Bank Gtd. Notes 6.38 1/21/21 165,000 172,081 Morgan Stanley, Sr. Unscd. Notes 5.50 1/26/20 650,000 659,586 Morgan Stanley, Sr. Unscd. Notes 5.55 4/27/17 1,080,000 1,146,271 Royal Bank of Scotland, Bank Gtd. Notes 6.13 1/11/21 935,000 c 960,202 Societe Generale, Sr. Unscd. Notes 1.33 4/11/14 900,000 a,b 892,232 UBS AG/Stamford, Sr. Unscd. Notes 4.88 8/4/20 600,000 607,975 Wells Fargo Capital XIII, Gtd. Cap. Secs. 7.70 12/29/49 2,405,000 b 2,465,125 Commercial & Professional Services—.2% Aramark, Gtd. Notes 8.50 2/1/15 520,000 Commercial Mortgage Pass-Through Ctfs.—8.7% American Tower Trust, Ser. 2007-1A, Cl. D 5.96 4/15/37 630,000 a 671,444 American Tower Trust, Ser. 2007-1A, Cl. F 6.64 4/15/37 1,280,000 a 1,364,025 Banc of America Commercial Mortgage, Ser. 2004-6, Cl. A5 4.81 12/10/42 900,000 958,149 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Bear Stearns Commercial Mortgage Securities, Ser. 2003-T12, Cl. A3 4.24 8/13/39 754,573 b 764,585 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 1,015,000 b 1,119,027 Commercial Mortgage Pass-Through Certificates, Ser. 2010-C1, Cl. B 5.24 7/10/46 535,000 a,b 543,373 Commercial Mortgage Pass-Through Certificates, Ser. 2010-C1, Cl. C 5.80 7/10/46 350,000 a,b 336,847 CS First Boston Mortgage Securities, Ser. 2004-C3, Cl. A3 4.30 7/15/36 38,401 38,387 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. AAB 5.07 8/15/38 822,933 b 850,949 Extended Stay America Trust, Ser. 2010-ESHA, Cl. B 4.22 11/5/27 1,765,000 a 1,788,435 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 1.84 3/6/20 2,965,000 a,b 2,928,717 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 2.67 3/6/20 1,120,000 a,b 1,107,662 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 5.33 3/6/20 650,000 a,b 648,116 JP Morgan Chase Commercial Mortgage Securities, Ser. 2011-C3, Cl. B 5.01 2/16/46 375,000 a,b 368,496 JP Morgan Chase Commercial Mortgage Securities, Ser. 2011-C3, Cl. C 5.36 2/16/46 210,000 a,b 196,989 JP Morgan Chase Commercial Mortgage Securities, Ser. 2010-CNTR, Cl. C 5.51 8/5/32 735,000 a 683,073 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. B 7.15 12/5/27 225,000 a 260,374 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. C 7.45 12/5/27 1,090,000 a,b 1,244,352 Merrill Lynch Mortgage Trust, Ser. 2005-LC1, Cl. A2 5.20 1/12/44 164,483 b 164,413 Morgan Stanley Capital I, Ser. 2011-C1, Cl. D 5.42 9/15/47 715,000 a,b 652,283 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Morgan Stanley Capital I, Ser. 2007-T27, Cl. A4 5.79 6/11/42 870,000 b 964,482 RBSCF Trust, Ser. 2010-MB1, Cl. B 4.79 4/15/24 235,000 a,b 248,464 Vornado, Ser. 2010-VN0, Cl. C 5.28 9/13/28 420,000 a 399,265 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 305,639 307,130 Diversified Financial Services—7.6% American Express, Sr. Unscd. Notes 7.25 5/20/14 415,000 474,943 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 610,000 b 640,500 Capital One Bank USA, Sub. Notes 8.80 7/15/19 1,570,000 1,929,657 Discover Financial Services, Sr. Unscd. Notes 10.25 7/15/19 998,000 1,291,438 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 1,090,000 a 1,255,196 Ford Motor Credit, Sr. Unscd. Notes 8.00 12/15/16 690,000 777,620 FUEL Trust, Scd. Notes 4.21 10/15/22 660,000 a 663,227 General Electric Capital, Sr. Unscd. Notes 0.92 4/7/14 930,000 b,c 929,497 General Electric Capital, Sr. Unscd. Notes 4.38 9/21/15 850,000 908,276 General Electric Capital, Sr. Unscd. Notes 6.88 1/10/39 545,000 618,980 Harley-Davidson Funding, Gtd. Notes 5.75 12/15/14 1,145,000 a 1,252,506 Hutchison Whampoa International, Gtd. Notes 5.75 9/11/19 135,000 a 144,841 Hutchison Whampoa International, Gtd. Notes 7.63 4/9/19 305,000 a 363,104 Hyundai Capital Services, Sr. Unscd. Notes 4.38 7/27/16 400,000 a 410,632 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Diversified Financial Services (continued) International Lease Finance, Sr. Unscd. Notes 8.25 12/15/20 590,000 c 638,675 Invesco, Gtd. Notes 5.38 2/27/13 595,000 632,089 Merrill Lynch & Co., Sub. Notes 5.70 5/2/17 1,970,000 2,054,485 SLM, Sr. Notes 6.25 1/25/16 1,155,000 1,199,493 Electric Utilities—1.5% AES, Sr. Unscd. Notes 7.75 3/1/14 5,000 5,425 AES, Sr. Unscd. Notes 7.75 10/15/15 445,000 477,263 AES, Sr. Unscd. Notes 8.00 10/15/17 70,000 74,550 Exelon Generation, Sr. Unscd. Notes 5.20 10/1/19 660,000 c 689,931 National Grid, Sr. Unscd. Notes 6.30 8/1/16 548,000 630,167 Nevada Power, Mortgage Notes 6.50 8/1/18 240,000 281,083 NiSource Finance, Gtd. Notes 5.25 9/15/17 320,000 346,580 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 565,000 655,019 Environmental Control—.3% Waste Management, Sr. Unscd. Notes 7.00 7/15/28 596,000 Food & Beverages—.3% Kraft Foods, Sr. Unscd. Notes 6.88 2/1/38 325,000 377,224 Pernod-Ricard, Sr. Unscd. Bonds 5.75 4/7/21 300,000 a 314,717 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Foreign/Governmental—2.4% Banco Nacional de Desenvolvimento Economico e Social, Notes 5.50 7/12/20 540,000 a 574,425 Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 585,000 649,924 Republic of Chile, Sr. Unscd. Notes CLP 5.50 8/5/20 674,000,000 1,455,009 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 360,000 433,986 Republic of Philippines, Sr. Unscd. Bonds PHP 6.25 1/14/36 35,000,000 791,362 Russian Government, Sr. Unscd. Bonds 7.85 3/10/18 35,000,000 a 1,315,927 Materials—1.5% Arcelormittal, Sr. Unscd. Notes 5.25 8/5/20 675,000 c 668,586 Consol Energy, Gtd. Notes 8.00 4/1/17 320,000 350,400 Consol Energy, Gtd. Notes 8.25 4/1/20 110,000 120,450 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 590,000 645,314 Georgia-Pacific, Gtd. Notes 8.25 5/1/16 485,000 a 550,011 Holcim US Finance, Gtd. Notes 6.00 12/30/19 490,000 a 524,480 Teck Resources, Sr. Scd. Notes 10.25 5/15/16 290,000 346,890 Media—3.5% CCO Holdings, Gtd. Notes 7.00 1/15/19 460,000 c 476,100 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 575,000 a 659,510 DirecTV Holdings, Gtd. Notes 6.00 8/15/40 80,000 81,392 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Media (continued) Dish DBS, Gtd. Notes 7.75 5/31/15 470,000 511,125 Intelsat Jackson Holdings, Gtd. Notes 7.25 10/15/20 420,000 a 418,950 NBC Universal, Sr. Unscd. Notes 5.15 4/30/20 635,000 a 671,688 News America, Gtd. Notes 6.15 3/1/37 720,000 731,704 News America, Gtd. Notes 6.90 8/15/39 545,000 602,124 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 380,000 a 428,163 Reed Elsevier Capital, Gtd. Notes 4.63 6/15/12 490,000 506,284 TCI Communications, Sr. Unscd. Debs. 7.88 2/15/26 765,000 983,297 Time Warner Cable, Gtd. Notes 6.75 7/1/18 205,000 238,075 Time Warner, Gtd. Notes 5.88 11/15/16 569,000 651,151 Time Warner, Gtd. Debs. 6.10 7/15/40 220,000 224,407 Time Warner, Gtd. Debs. 6.20 3/15/40 370,000 380,340 Municipal Bonds—1.5% California, GO (Build America Bonds) 7.30 10/1/39 610,000 676,941 California, GO (Build America Bonds) 7.55 4/1/39 655,000 750,211 Erie Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds, Ser. E 6.00 6/1/28 432,500 376,474 Illinois, GO 4.42 1/1/15 675,000 692,557 New York City, GO (Build America Bonds) 5.99 12/1/36 630,000 666,099 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Office And Business Equipment—.3% Xerox, Sr. Unscd. Notes 5.50 5/15/12 235,000 244,385 Xerox, Sr. Unscd. Notes 5.65 5/15/13 335,000 360,827 Oil & Gas—2.8% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 985,000 1,130,606 Chesapeake Energy, Gtd. Notes 6.63 8/15/20 605,000 639,788 Continental Resources, Gtd. Notes 7.38 10/1/20 585,000 624,488 EQT, Sr. Unscd. Notes 8.13 6/1/19 550,000 673,813 Hess, Sr. Unscd. Notes 5.60 2/15/41 310,000 304,093 Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 610,000 646,005 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 305,000 314,702 Petrobras International Finance, Gtd. Notes 6.75 1/27/41 260,000 c 278,750 Petro-Canada, Sr. Unscd. Notes 6.80 5/15/38 210,000 237,641 Range Resources, Gtd. Notes 8.00 5/15/19 580,000 632,200 Valero Energy, Gtd. Notes 6.13 2/1/20 500,000 c 550,394 Packaging & Containers—.2% Reynolds Group, Sr. Scd. Notes 8.50 10/15/16 325,000 a Pipelines—1.9% El Paso, Sr. Scd. Bonds 6.50 9/15/20 405,000 444,823 El Paso, Sr. Unscd. Notes 7.00 6/15/17 80,000 90,910 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Pipelines (continued) El Paso, Sr. Unscd. Notes 7.75 1/15/32 680,000 794,425 Enterprise Products Operating, Gtd. Notes 5.95 2/1/41 905,000 901,944 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.55 9/15/40 605,000 635,529 Plains All American Pipeline, Gtd. Notes 5.00 2/1/21 550,000 560,325 Plains All American Pipeline, Gtd. Notes 5.75 1/15/20 610,000 662,406 Property & Casualty Insurance—3.4% American International Group, Sr. Unscd. Notes 3.65 1/15/14 185,000 c 188,624 American International Group, Sr. Unscd. Notes 6.40 12/15/20 675,000 727,857 AON, Sr. Unscd. Notes 3.50 9/30/15 460,000 473,276 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 563,000 547,112 Cincinnati Financial, Sr. Unscd. Debs. 6.92 5/15/28 789,000 839,004 Coventry Health Care, Notes 5.45 6/15/21 220,000 225,536 Lincoln National, Sr. Unscd. Notes 6.25 2/15/20 430,000 c 473,741 MetLife, Sr. Unscd. Notes 5.00 6/15/15 235,000 256,623 Principal Financial Group, Gtd. Notes 8.88 5/15/19 575,000 732,500 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 580,000 624,603 Prudential Financial, Sr. Unscd. Notes 6.63 12/1/37 175,000 186,391 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Property & Casualty Insurance (continued) Willis North America, Gtd. Notes 6.20 3/28/17 810,000 884,245 Willis North America, Gtd. Notes 7.00 9/29/19 910,000 1,009,922 Real Estate—2.7% Boston Properties, Sr. Unscd. Notes 5.63 4/15/15 645,000 718,178 Developers Diversified Realty, Sr. Unscd. Notes 4.75 4/15/18 545,000 538,005 Duke Realty, Sr. Unscd. Notes 6.75 3/15/20 110,000 c 123,401 Duke Realty, Sr. Unscd. Notes 8.25 8/15/19 510,000 619,227 Federal Realty Investment Trust, Sr. Unscd. Notes 6.00 7/15/12 380,000 397,515 Mack-Cali Realty, Sr. Unscd. Notes 5.13 1/15/15 196,000 210,294 Mack-Cali Realty, Sr. Unscd. Notes 5.25 1/15/12 340,000 347,190 Regency Centers, Gtd. Notes 5.25 8/1/15 187,000 203,501 Regency Centers, Gtd. Notes 5.88 6/15/17 330,000 366,253 Simon Property Group, Sr. Unscd. Notes 6.75 2/1/40 745,000 834,808 WEA Finance, Gtd. Notes 7.13 4/15/18 895,000 a 1,046,002 WEA Finance, Gtd. Notes 7.50 6/2/14 245,000 a 282,583 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Residential Mortgage Pass-Through Ctfs.—1.5% Banc of America Mortgage Securities, Ser. 2005-2, Cl. 2A1 5.00 3/25/20 395,727 396,586 Countrywide Alternative Loan Trust, Ser. 2004-16CB, Cl. 2A2 5.00 8/25/19 1,125,878 1,126,639 CS First Boston Mortgage Securities, Ser. 2004-7, Cl. 6A1 5.25 10/25/19 476,098 481,671 Fosse Master Issuer, Ser. 2011-1A, Cl. A2 1.62 10/18/54 1,175,000 a,b 1,178,603 Retail—2.2% Autozone, Sr. Unscd. Notes 5.75 1/15/15 560,000 625,126 CVS Pass-Through Trust, Pass Thru Certificates Notes 8.35 7/10/31 1,425,843 a 1,749,243 HanesBrands, Gtd. Notes 6.38 12/15/20 230,000 224,250 Home Depot, Sr. Unscd. Notes 5.95 4/1/41 415,000 428,888 Inergy Finance, Gtd. Notes 7.00 10/1/18 580,000 588,700 Macy’s Retail Holdings, Gtd. Notes 6.38 3/15/37 330,000 c 344,670 Staples, Gtd. Notes 9.75 1/15/14 570,000 c 678,970 Telecommunications—1.1% CC Holdings, Sr. Scd. Notes 7.75 5/1/17 210,000 a 228,375 Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 565,000 c 623,137 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Telecommunications (continued) Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 630,000 661,724 Verizon Communications, Sr. Unscd. Notes 7.35 4/1/39 280,000 337,517 Wind Acquisition Finance, Scd. Notes 11.75 7/15/17 370,000 a 420,875 U.S. Government Agencies/ Mortgage-Backed—33.4% Federal Home Loan Mortgage Corp.: 4.00% 10,325,000 e,f 10,318,547 5.00%, 1/1/40—9/1/40 1,599,172 f 1,709,805 5.50%, 1/1/34—9/1/40 1,267,243 f 1,376,513 7.00%, 11/1/31 118,256 f 137,394 Federal National Mortgage Association: 4.00% 2,710,000 e,f 2,710,846 4.50% 835,000 e,f 864,095 5.00% 10,235,000 e,f 10,891,341 5.50% 23,610,000 e,f 25,553,933 6.00% 7,800,000 e,f 8,569,033 4.50%, 11/1/14 5,158 f 5,367 5.00%, 10/1/11—9/1/40 834,306 f 893,315 5.50%, 2/1/33—8/1/40 6,568,336 f 7,148,066 6.00%, 1/1/38 991,418 f 1,092,995 7.00%, 11/1/31—6/1/32 26,083 f 30,165 7.50%, 2/1/29—11/1/29 3,481 f 4,062 Government National Mortgage Association I: 6.00%, 1/15/32 1,520 1,702 6.50%, 7/15/32 2,180 2,487 8.00%, 5/15/26 1,993 2,364 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Securities—29.8% U.S. Treasury Bonds: 3.88%, 8/15/40 5,455,000 4,995,585 4.63%, 2/15/40 775,000 808,180 5.25%, 11/15/28 1,110,000 1,281,183 U.S. Treasury Notes: 1.00%, 9/30/11 9,890,000 9,914,725 1.38%, 9/15/12 11,725,000 c 11,880,720 2.13%, 5/31/15 12,710,000 13,140,945 2.38%, 7/31/17 2,250,000 2,274,257 2.63%, 8/15/20 210,000 203,306 3.63%, 5/15/13 17,955,000 19,022,479 Total Bonds and Notes (cost $245,790,529) Face Amount Covered by Options Purchased—.0% Contracts ($) Value ($) Call Options: Japanese Yen, August 2011 @ $90 2,620,000 g 54 Japanese Yen, August 2011 @ $90 2,640,000 g 53 Total Options (cost $133,538) Principal Short-Term Investments—8.1% Amount ($) Value ($) U.S. Treasury Bills: 0.00%, 7/14/11 17,070,000 17,069,966 0.08%, 11/17/11 230,000 h 229,960 Total Short-Term Investments (cost $17,299,901) Other Investment—.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $862,498) 862,498 i 20 Investment of Cash Collateral for Securities Loaned—3.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $7,255,844) 7,255,844 i Total Investments (cost $271,342,310) 130.0% Liabilities, Less Cash and Receivables (30.0%) Net Assets 100.0% GO—General Obligation a Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At June 30, 2011, these securities were valued at $34,181,815 or 16.0% of net assets. b Variable rate security—interest rate subject to periodic change. c Security, or portion thereof, on loan.At June 30, 2011, the market value of the fund’s securities on loan was $18,852,517 and the market value of the collateral held by the fund was $19,423,602, consisting of cash collateral of $7,255,844 and U.S. Government and agencies securities valued at $12,167,758. d Principal amount stated in U.S. Dollars unless otherwise noted. CLP—Chilean Peso PHP—Philippine Peso e Purchased on a forward commitment basis. f The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. g Non-income producing security. h Held by a broker as collateral for open financial futures positions. i Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) U.S. Government & Agencies 63.2 Foreign/Governmental 2.4 Corporate Bonds 36.4 Municipal Bonds 1.5 Asset/Mortgage-Backed 14.6 Options Purchased .0 Short-Term/ Money Market Investments 11.9 † Based on net assets. See notes to financial statements. The Fund 21 STATEMENT OF FINANCIAL FUTURES June 30, 2011 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 6/30/2011 ($) Financial Futures Short U.S. Treasury 10 Year Notes 53 (6,483,391) September 2011 See notes to financial statements. 22 STATEMENT OF ASSETS AND LIABILITIES June 30, 2011 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $18,852,517)—Note 1(c): Unaffiliated issuers 263,223,968 269,331,098 Affiliated issuers 8,118,342 8,118,342 Receivable for investment securities sold 7,609,389 Dividends and interest receivable 1,973,409 Receivable for futures variation margin—Note 4 35,614 Prepaid expenses 11,284 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 106,655 Due to Administrator—Note 3(a) 10,648 Cash overdraft due to Custodian 72,047 Payable for investment securities purchased 65,983,331 Liability for securities on loan—Note 1(c) 7,255,844 Payable for shares of Beneficial Interest redeemed 217,378 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 20,352 Accrued expenses 54,611 Net Assets ($) Composition of Net Assets ($): Paid-in capital 221,409,415 Accumulated undistributed investment income—net 922,126 Accumulated net realized gain (loss) on investments (15,104,297) Accumulated net unrealized appreciation (depreciation) on investments, foreign currency transactions and options transactions (including $43,822 net unrealized appreciation on financial futures) 6,131,026 Net Assets ($) Class I Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 10,172,818 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 23 STATEMENT OF OPERATIONS Six Months Ended June 30, 2011 (Unaudited) Investment Income ($): Income: Interest 4,565,854 Dividends 3,406 Income from securities lending—Note 1(c) 3,198 Total Income Expenses: Investment advisory fee—Note 3(a) 467,134 Custodian fees—Note 3(c) 50,119 Accounting and administration fees—Note 3(a) 37,629 Professional fees 30,441 Registration fees 14,398 Shareholder servicing costs—Note 3(c) 11,983 Trustees’ fees and expenses—Note 3(d) 8,193 Administrative service fees—Note 3(b) 6,417 Prospectus and shareholders’ reports 5,970 Loan commitment fees—Note 2 1,895 Miscellaneous 35,043 Total Expenses Less—reduction in investment advisory fee due to undertaking—Note 3(a) (38,850) Less—reduction in fees due to earnings credits—Note 3(c) (10) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 4,884,290 Net realized gain (loss) on options transactions 202,105 Net realized gain (loss) on financial futures (299,382) Net realized gain (loss) on forward foreign currency exchange contracts 53,246 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (891,531) Net unrealized appreciation (depreciation) on options transactions (166,062) Net unrealized appreciation (depreciation) on financial futures (298,437) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (8,674) Net Urealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 24 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Operations ($): Investment income—net 3,942,096 9,477,254 Net realized gain (loss) on investments 4,840,259 9,430,732 Net unrealized appreciation (depreciation) on investments (1,364,704) 2,969,578 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net Beneficial Interest Transactions ($): Net proceeds from shares sold 18,292,805 50,296,437 Dividends reinvested 3,743,982 8,875,032 Cost of shares redeemed (53,751,307) (74,461,285) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 241,733,022 245,169,031 End of Period Undistributed investment income—net 922,126 1,057,913 Capital Share Transactions (Shares): Shares sold 873,858 2,434,833 Shares issued for dividends reinvested 179,257 430,086 Shares redeemed (2,550,494) (3,582,058) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2011 Year Ended December 31, Class I Shares (Unaudited) 2010 2009 a 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 20.71 19.79 17.52 19.31 19.61 19.66 Investment Operations: Investment income—net b .35 .77 .85 .88 .96 .93 Net realized and unrealized gain (loss) on investments .29 .99 2.29 (1.81) (.26) (.10) Total from Investment Operations .64 1.76 3.14 (.93) .70 .83 Distributions: Dividends from investment income—net (.38) (.84) (.87) (.86) (1.00) (.88) Net asset value, end of period 20.97 20.71 19.79 17.52 19.31 19.61 Total Return (%) 3.11 c 8.99 18.32 (5.00) 3.64 4.38 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .57 d .54 .60 .52 .51 e .50 e Ratio of net expenses to average net assets .54 d .50 .50 .50 .50 .50 Ratio of net investment income to average net assets 3.38 d 3.74 4.62 4.72 4.93 4.75 Portfolio Turnover Rate f 195.50 c 328.76 361.73 443 430 g 382 g Net Assets, end of period ($ x 1,000) 213,358 241,733 245,169 310,742 565,572 559,572 a Effective September 1, 2009, the fund’s shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Includes the fund’s share of the The Standish Mellon Fixed Income Portfolio’s (the “Portfolio”) allocated expenses. f The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended June 30, 2011, December 31, 2010, 2009, 2008, 2007 and 2006 were 77.61%, 130.16%, 93.83%, 72%, 166% and 139%, respectively. g On October 25, 2007, the fund, which owned 100% of the Portfolio on such date, withdrew entirely from the Portfolio and received the Portfolio’s securties and cash in exchange for its interest in the Portfolio. Effective October 26, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents activity of both the fund and the Portfolio for the year 2007.The amount shown for 2006 is the ratio for the Portfolio. See notes to financial statements. 26 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus/Standish Fixed Income Fund (the “fund”) is a separate diversified series of Dreyfus Investment Funds (the“Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company offering eleven series, including the fund.The fund’s investment objective is to achieve a high level of current income while preserving principal and maintaining liquidity. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. Class I shares are sold primarily to bank trust departments and other financial service providers, (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution and bear no distribution or service fees. Class I shares are offered without a front end sales charge or contingent deferred sales charge. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (a) Portfolio valuation: Investments in securities excluding short-term investments (other than U.S.Treasury Bills), financial futures, options and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and the asked 28 price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of June 30, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed — 9,287,006 — Commercial Mortgage-Backed — 18,609,037 — Corporate Bonds † — 77,735,198 — Foreign Government — 5,220,633 — Municipal Bonds — 3,162,282 — Mutual Funds 8,118,342 — — Residential Mortgage-Backed — 3,183,499 — U.S. Government Agencies/ Mortgage-Backed — 71,312,030 — U.S. Treasury — 80,821,306 — Other Financial Instruments: Futures †† 43,822 — — Options Purchased — 107 — Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — (20,352) — † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for 30 both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at June 30, 2011. In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”)”. ASU No. 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU No. 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition,ASU No. 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU No. 2011-04 and its impact on the financial statements. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction.Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2011,The Bank of New York Mellon earned $1,722 from lending portfolio securities, pursuant to the securities lending agreement. 32 (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2011 were as follows: Affiliated Investment Value Value Net Company 12/31/2010 ($) Purchases ($) Sales ($) 6/30/2011 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 8,529,422 140,711,880 148,378,804 862,498 .4 Dreyfus Institutional Cash Advantage Fund 3,318,329 25,436,431 21,498,916 7,255,844 3.4 Total 166,148,311 169,877,720 (e) Concentration of Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt security’s price to fall, potentially lowering the fund’s share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment.They may also decline because of factors that affect a particular industry. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $19,222,460 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2010. If not applied, $4,789,075 of carryover expires in fiscal 2016 and $14,433,385 expires in fiscal 2017. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. However, any post-enactment losses are required to be utilized before the utilization of losses incurred prior to the effective date of the Act. As a result of this ordering rule, capital loss carry forwards related to taxable years beginning prior to the effective date of the Act may be more likely to expire unused. 34 The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2010 was as follows: ordinary income $10,023,757. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended on June 30, 2011, the fund did not borrow under the Facilities. NOTE 3—Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is based on the value of the fund’s average daily net assets and is computed at the following annual rates: .40% of the first $250 million; .35% of the next $250 million and .30% in excess of $500 million.The Manager had undertaken from January 1, 2011 through May 1, 2011 to reduce the investment advisory fee paid by the fund, to the extent that the fund’s aggregate annual expenses (exclusive of taxes, brokerage fees, interest on borrowings, commitment fees and extraordinary expenses) did not exceed an annual rate of .50% of the value of the fund’s average daily net assets.The reduction in investment advisory fee, pursuant to the undertaking, amounted to $38,850 during the period ended June 30, 2011. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) From January 1, 2011 through April 30, 2011, the Trust entered into an agreement with The Bank of NewYork Mellon, pursuant to which The Bank of New York Mellon provided administration and fund accounting services for the fund. For these services, the fund paid The Bank of New York Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. At Board Meetings of the Trust held on February 15-16, 2011, the Board of Trustees of the Trust terminated the agreement with The Bank of New York Mellon and, on behalf of the Trust, entered into a Fund Accounting and Administration Agreement (the “Administration Agreement”) with Dreyfus, effective May 1, 2011, whereby Dreyfus performs administrative, accounting and recordkeeping services for the fund. The fund has agreed to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and shareholder reporting, as well as related facilities, equipment and clerical help.The fee is based on the fund’s average daily net assets and computed at the following annual rates: .06% of the first $500 million, .04% of the next $500 million and .02% in excess of $1 billion. In addition, after applying any expense limitations or fee waivers that reduce the fees paid to Dreyfus for this service, Dreyfus has contractually agreed in writing to waive any remaining fees for this service to the extent that they exceed both Dreyfus’ costs in providing these services and a reasonable allocation of the costs incurred by Dreyfus and its affiliates related to the support and oversight of these services. The fund also will reimburse Dreyfus for the out-of-pocket expenses incurred by Dreyfus in performing this service for the fund. Pursuant to these agreements, the fund was charged $37,629 during the period ended June 30, 2011 for administration and fund accounting services. (b) The fund may pay administrative service fees.These fees are paid to affiliated or unaffiliated retirement plans, omnibus accounts and platform 36 administrators and other entities (“Plan Administrators”) that provide record keeping and/or other administrative support services to accounts, retirement plans and their participants.As compensation for such services, the fund may pay each Plan Administrator an administrative service fee in an amount of up to .15% (on an annualized basis) of the fund’s average daily net assets attributable to fund shares that are held in accounts serviced by such Plan Administrator. During the period ended June 30, 2011, the fund was charged $6,417.The fund’s adviser or its affiliates may pay additional compensation from their own resources to Plan Administrators and other entities for administrative services, as well as in consideration of marketing or other distribution related services.These payments may provide an incentive for these entities to actively promote the fund or cooperate with the distributor’s promotional efforts. (c) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2011, the fund was charged $1,695 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2011, the fund was charged $202 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $10. The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2011, the fund was charged $50,119 pursuant to the custody agreement. During the period ended June 30, 2011, the fund was charged $2,981 for services performed by the Chief Compliance Officer. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $70,984, custodian fees $33,000, chief compliance officer fees $2,259 and transfer agency per account fees $412. (d) Each Trustee who is not an “interested person” of the Trust (as defined in the Act) receives $60,000 per annum, plus $7,000 per joint Board meeting of the Trust, The Dreyfus/Laurel Funds, Inc., The Dreyfus/Laurel Funds Trust, The Dreyfus/Laurel Tax-Free Municipal Funds and Dreyfus Funds, Inc. (collectively, the “Board Group Open-end Funds”) attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone. The Board Group Open-End Funds also reimburse each Trustee who is not an “interested person” of the Trust (as defined in the Act) for travel and out-of-pocket expenses. With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). The Chair of each of the Board’s committees, unless the Chair also serves as Chair of the Board, receives $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund, the $2,500 or $2,000 fee, as applicable, is allocated between the Board Group Open-End Funds and Dreyfus HighYield Strategies Fund.These fees and expenses are charged and allocated to each series based on net assets. 38 NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short term securities, financial futures, forward contracts and options transactions, during the period ended June 30, 2011, amounted to $512,267,370 and $535,928,538, respectively, of which $308,898,861 in purchases and $309,685,964 in sales were from mortgage dollar roll transactions. Mortgage Dollar Rolls: A mortgage dollar roll transaction involves a sale by the fund of mortgage related securities that it holds with an agreement by the fund to repurchase similar securities at an agreed upon price and date.The securities purchased will bear the same interest rate as those sold, but generally will be collateralized by pools of mortgages with different prepayment histories than those securities sold. The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of June 30, 2011 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 1 43,822 Interest rate risk - Foreign exchange risk 2 107 Foreign exchange risk 3 (20,352) Gross fair value of derivatives contracts Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on futures contracts as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Options purchased are included in Investments in securities of Unaffiliated issuers at market value. 3 Unrealized depreciation on forward foreign currency exchange contracts. The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The effect of derivative instruments in the Statement of Operations as of June 30, 2011 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Forward Underlying risk Futures 4 Options 5 Contracts 6 Total Interest rate (299,382) 149,254 — Foreign exchange — 52,851 53,246 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) Forward Underlying risk Futures 7 Options 8 Contracts 9 Total Interest rate (298,437) (119,198) — Foreign exchange — (46,864) (8,674) Total Statement of Operations location: 4 Net realized gain (loss) on financial futures. 5 Net realized gain (loss) on options transactions. 6 Net realized gain (loss) on forward foreign currency exchange contracts. 7 Net unrealized appreciation (depreciation) on financial futures. 8 Net unrealized appreciation (depreciation) on options transactions. 9 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk, as a result of changes in value of underlying financial instruments.The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a 40 realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Contracts open at June 30, 2011 are set forth in the Statement of Financial Futures. Options: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates and foreign currencies, or as a substitute for an investment. The fund is subject to interest rate and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As a writer of an option, the fund has no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. The following summarizes the fund’s call/put options written during the period ended June 30, 2011: Face Amount Options Terminated Covered by Premiums Net Realized Options Written: Contracts ($) Received ($) Cost ($) Gain (Loss) ($) Contracts outstanding December 31, 2010 24,880,000 280,792 Contracts written 781,000 388,067 Contracts terminated: Contracts closed 17,388,000 446,918 519,442 (72,524) Contracts expired 8,273,000 221,941 — 221,941 Total contracts terminated 25,661,000 668,859 519,442 149,417 Contracts outstanding June 30, 2011 — — Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the 42 value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at June 30, 2011: Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Chilean Peso, Expiring 7/27/2011 699,600,000 1,471,293 1,491,645 The following summarizes the average market value of derivatives outstanding during the period ended June 30, 2011: Average Market Value ($) Interest rate futures contracts 12,767,502 Interest rate options contracts 47,404 Foreign currency options contracts 33,044 Forward contracts 9,418,480 At June 30, 2011, accumulated net unrealized appreciation on investments was $6,107,130, consisting of $6,936,360 gross unrealized appreciation and $829,230 gross unrealized depreciation. At June 30, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 43 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT AND THE APPROVAL OF THE FUND’S ADMINISTRATION AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on February 15 and 16, 2011, the Board considered the renewal of the fund’s Investment Advisory Agreement pursuant to which Dreyfus provides the fund with investment advisory services (the “Agreement”).The Board also considered the approval of a new Fund Accounting and Administrative Services Agreement (the “Administration Agreement” and together with the Agreement, the “Agreements”) pursuant to which Dreyfus would provide the fund with administrative services.1 The Board members, none of whom are "interested persons" (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In considering the renewal of the Agreement and the approval of the Administration Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in presentations from representatives of Dreyfus regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and representatives of Dreyfus confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including the distribution channel(s) for the fund. 44 The Board members also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also would provide oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board members reviewed reports prepared by Lipper, Inc. ("Lipper"), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the "Performance Group") and with a broader group of funds (the "Performance Universe"), all for various periods ended December 31, 2010, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the "Expense Group") and with a broader group of funds (the "Expense Universe"), the information for which was derived in part from fund financial statements available to Lipper as of June 30, 2010. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board members discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group and Performance Universe medians for each of the various periods. The Fund 45 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT AND THE APPROVAL OF THE FUND’S ADMINISTRATION AGREEMENT (Unaudited) (continued) For the ten one-year periods ended December 31st from 2001 through 2010, the Board also noted that the fund’s yield performance was variously above or below the Performance Group and Performance Universe medians. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board members also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.They noted that the fund’s contractual management fee was below the Expense Group median and the fund’s actual management fee and total expenses were below the Expense Group and Expense Universe medians. A representative of Dreyfus noted that Dreyfus was voluntarily limiting the expenses of the fund so that annual direct fund operating expenses did not exceed .50 % of the fund’s average daily net assets and that such expense limitation could be terminated at any time. A representative also noted that, in connection with the Administration Agreement and its related fees, Dreyfus contractually agreed to waive any fees to the extent that such fees exceed Dreyfusí costs in providing the services contemplated under the Administration Agreement. Representatives of Dreyfus reviewed with the Board members the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fundís primary portfolio manager for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the "Similar Clients"), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board members considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. 46 Analysis of Profitability and Economies of Scale. Dreyfus’ representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered, or to be rendered, and service levels provided, or to be provided, by Dreyfus.The Board also noted the expense limitation arrangement and its effect on Dreyfus’ profitability. The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board members should consider the profitability analysis (1) as part of their evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent, and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. They also noted that, as a result of shared and allocated costs among funds in the Dreyfus funds complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board members The Fund 47 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT AND THE APPROVAL OF THE FUND’S ADMINISTRATION AGREEMENT (Unaudited) (continued) also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement and approval of the Administration Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent, and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the fund’s overall performance, in light of the considerations described above. The Board concluded that the fees payable to Dreyfus were reason- able in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreements and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of similar agreements during which lengthy discussions took place between the Board members 48 and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board members’ conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board members determined that renewal of the Agreement and approval of the Administration Agreement was in the best interests of the fund and its shareholders. 1 Until May 1, 2011, administrative services were provided pursuant to a Custody,Administration and Accounting Services Agreement with The Bank of NewYork Mellon. The Fund 49 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 20 Statement of Financial Futures 21 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 25 Financial Highlights 28 Notes to Financial Statements 50 Information About the Renewal of the Funds Investment Advisory Agreement and the Approval of the Funds Administration Agreement FOR MORE INFORMATION Back Cover Dreyfus/Standish Global Fixed Income Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus/Standish Global Fixed Income Fund, covering the six-month period from January 1, 2011, through June 30, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Although 2011 began on an optimistic note amid encouraging economic data, by midyear investors returned to a more cautious outlook. The U.S. and global economies continued to grow over the reporting period, but at a relatively sluggish pace. First, manufacturing activity proved unsustainably strong in late 2010 and early 2011, leading to a subsequent slowdown in new orders. Second, turmoil in the Middle East drove oil prices higher and produced an inflationary drag on real incomes.Third, natural and nuclear disasters in Japan added to upward pressure on energy prices, and these unexpected events disrupted the global supply chain, especially in the automotive sector. Finally, in the United States, disappointing labor and housing markets weighed on investor sentiment. U.S. government securities rallied as investors grew more defensive, and most bond market sectors produced positive total returns over the first half of the year. We expect economic conditions to improve over the second half of 2011. Inflationary pressures appear to be peaking in most countries, including the United States, and we have already seen energy prices retreat from their highs. In addition, a successful resolution to the current debate regarding government spending and borrowing, without major fiscal tightening over the near term, should help avoid a serious disruption to the domestic economy. To assess how these and other developments may affect your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2011, through June 30, 2011, as provided by David Leduc, CFA, and Brendan Murphy, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2011, Dreyfus/Standish Global Fixed Income Fund’s Class A shares achieved a total return of 0.59%, Class C shares returned 0.17% and Class I shares returned 0.72%. 1 In comparison, the Barclays Capital Global Aggregate Index (Hedged) (the “Index”), the fund’s benchmark, achieved a total return of 1.48% for the same period. 2 Global bond markets produced mixed results amid heightened market volatility over the first half of 2011, as investors responded first to signs of economic strength and later to evidence of renewed economic weakness. The fund produced lower returns than its benchmark, primarily due to underweighted exposure to U.S.Treasury securities. The Fund’s Investment Approach The fund seeks to maximize total return while realizing a market level of income, consistent with preserving principal and liquidity, by normally investing at least 80% of its net assets in fixed income securities.The fund also normally invests at least 65% of its assets in non-U.S. dollar-denominated fixed-income securities of governments and companies located in various countries, including emerging markets.The fund generally invests in eight or more countries, but always invests in at least three countries, one of which may be the United States. The fund’s investments may include bonds, notes, mortgage-related securities, asset-backed securities, convertible securities, eurodollar andYankee dollar instruments, preferred stock and money market instruments.To protect the U.S. dollar value of the fund’s assets, we hedge most, but not necessarily all, of the portfolio’s foreign currency exposure. The portfolio managers focus on identifying undervalued government bond markets, currencies, sectors and securities and de-emphasize the use of interest rate forecasting.The portfolio managers look for fixed income securities with the most potential for added value, such as those involving the potential for credit upgrades, unique structural characteristics or innovative features.The portfolio managers select securities for the fund’s portfolio by using fundamental economic research and quantitative analysis and focusing on sectors and individual securities that appear to be relatively undervalued and actively trading among sectors. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Shifting Economic Sentiment Sparked Market Volatility Global economic sentiment had improved dramatically by the start of 2011, fueled by quantitative easing of U.S. monetary policy, better-than-expected economic data in Europe and strong corporate earnings across a number of regions. As a result, investors at the time favored riskier fixed-income securities over traditional safe havens. However, a number of macroeconomic developments soon weighed on investor sentiment. Inflation worries prompted a number of central banks, including those in China, India and Europe, to raise short-term interest rates. Political uprisings in the Middle East and devastating natural and nuclear disasters in Japan added to global investors’ concerns. Later in the spring, worries intensified regarding the European sovereign debt crisis and a contentious political debate about U.S. government spending and borrowing. These macroeconomic concerns caused corporate-backed bonds to give back some of their earlier gains. In contrast, lower yielding sovereign debt, including U.S. Treasury securities, rebounded when it became clearer that short-term interest rates in most major markets would likely remain low for the foreseeable future. Constructive Posture Dampened Fund Performance In this choppy investment environment, the fund benefited early in the reporting period from its overweighted exposure to higher yielding market sectors, including investment-grade corporate bonds, high yield corporate bonds, commercial mortgage-backed securities and residential mortgage-backed securities. However, these positions later lost value, causing the fund to lag its benchmark for the reporting period overall. The fund held a correspondingly underweighted position in sovereign bonds, particularly U.S.Treasury securities, that we regarded as richly valued. Consequently, the fund did not participate fully in the rally among high-quality sovereign bonds later in the reporting period. Our currency strategies also hurt the fund’s relative performance, as we emphasized emerging-markets currencies over the U.S. dollar at a time when the dollar rallied. A short position in the euro produced better results, offsetting some of the weakness stemming from the fund’s U.S. dollar position.We employed forward contracts to establish the fund’s currency positions. As the economic outlook deteriorated over the reporting period, we took steps to reduce the fund’s exposure to risk, trimming positions in high yield corporate bonds, emerging-markets securities and commercial mortgage-backed securities. We also reduced the fund’s holdings of 4 sovereign bonds from Spain and Italy, and we increased the fund’s holdings of U.S.Treasury securities to a modestly overweighted position. A More Neutral Investment Mix We currently expect the global economic recovery to persist, but a number of headwinds appear likely to keep growth at subpar levels. While we have retained a mild emphasis on higher yielding bonds that tend to do well during economic expansions, we have reduced the magnitude of those overweighted positions. As a result, the fund’s composition as of midyear more closely resembled that of the benchmark. We intend to maintain a more neutral investment posture until we see stronger evidence that the risks confronting the global economy are indeed waning. July 15, 2011 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity.The fixed income securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time.A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. The fund may use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps and other credit derivatives.A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the fund’s return would have been lower. 2 SOURCE: FactSet — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Global Aggregate (Hedged) Index provides a broad-based measure of the global investment-grade fixed income markets.The three major components of this index are the U.S.Aggregate, the Pan-European Aggregate and the Asian-Pacific Aggregate Indices.The index also includes Eurodollar and Euro-Yen corporate bonds, Canadian government securities and USD investment-grade 144A securities. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/Standish Global Fixed Income Fund from January 1, 2011 to June 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2011 Class A Class C Class I Expenses paid per $1,000 † $ 4.87 $ 8.64 $ 3.43 Ending value (after expenses) $1,005.90 $1,001.70 $1,007.20 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2011 Class A Class C Class I Expenses paid per $1,000 † $ 4.91 $ 8.70 $ 3.46 Ending value (after expenses) $1,019.93 $1,016.17 $1,021.37 † Expenses are equal to the fund’s annualized expense ratio of .98% for Class A, 1.74% for Class C and .69% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2011 (Unaudited) Coupon Maturity Principal Bonds and Notes—95.0% Rate (%) Date Amount ($) a Value ($) Australia—1.2% Queensland Treasury, Gov’t Gtd. Bonds, Ser. 13G AUD 6.00 8/14/13 800,000 874,495 Smart Trust, Ser. 2011-1USA, Cl. A3B 1.04 10/14/14 1,100,000 b,c 1,102,375 Brazil—1.5% Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/12 2,200,000 1,393,253 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 300,000 309,543 Petrobras International Finance, Gtd. Notes 5.75 1/20/20 455,000 487,649 Vale Overseas, Gtd. Notes 4.63 9/15/20 345,000 344,841 Canada—3.1% Bombardier, Sr. Notes 7.75 3/15/20 335,000 c 378,550 Canadian Government, Bonds CAD 4.00 6/1/16 2,700,000 3,016,990 Canadian Government, Bonds, Ser. VW17 CAD 8.00 6/1/27 340,000 553,437 Rogers Communications, Gtd. Notes CAD 6.56 3/22/41 600,000 630,552 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 550,000 696,038 Cayman Islands—.3% UPCB Finance II, Sr. Scd. Notes EUR 6.38 7/1/20 350,000 c Chile—.3% Chilean Government, Sr. Unscd. Notes CLP 5.50 8/5/20 273,000,000 Croatia—.3% Croatian Government, Sr. Unscd Notes 6.38 3/24/21 495,000 c The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Denmark—.4% Nykredit Realkredit, Sub. Notes EUR 9.00 11/29/49 480,000 b France—3.3% BNP Paribas Home Loan, Covered Bonds EUR 2.25 10/1/12 800,000 1,161,556 Crown European Holdings, Sr. Notes EUR 7.13 8/15/18 145,000 c 216,581 French Government, Bonds EUR 3.75 4/25/21 1,705,000 2,541,876 Pernod-Ricard, Sr. Unscd. Bonds 5.75 4/7/21 420,000 c 440,604 Pernod-Ricard, Sr. Unscd. Bonds EUR 5.00 3/15/17 600,000 873,741 RCI Banque, Sr. Unscd. Notes 2.16 4/11/14 395,000 b,c 396,064 Germany—15.1% Eurohypo, Bonds, Ser. 2212 EUR 4.50 1/21/13 370,000 c 555,250 German Government, Bonds, Ser. 03 EUR 3.75 7/4/13 1,650,000 2,493,642 German Government, Bonds EUR 2.50 1/4/21 2,505,000 3,496,167 German Government, Bonds EUR 3.25 7/4/42 2,835,000 3,729,214 German Government, Bonds, Ser. 06 EUR 4.00 7/4/16 7,305,000 11,423,345 German Government, Bonds, Ser. 08 EUR 4.25 7/4/18 660,000 1,053,417 Globaldrive, Ser. 2011-AA, Cl. A EUR 2.03 4/20/19 1,100,000 b,c 1,595,174 HeidelbergCement Finance, Gtd. Notes EUR 8.50 10/31/19 420,000 682,154 Kabel BW Erste Beteiligungs, Sr. Scd. Notes EUR 7.50 3/15/19 300,000 c 449,730 KFW, Gov’t Gtd. Bonds 3.50 3/10/14 125,000 133,287 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Hungary—.5% Hungarian Government, Sr. Unscd. Notes 7.63 3/29/41 860,000 Iceland—.5% Icelandic Government, Notes 4.88 6/16/16 920,000 c Italy—4.7% Finmeccanica, Gtd. Notes EUR 4.88 3/24/25 80,000 112,044 Intesa Sanpaolo, Covered Bonds EUR 3.00 11/4/16 300,000 419,964 Italian Treasury, Bonds EUR 3.50 6/1/14 5,170,000 7,486,693 Japan—10.1% Development Bank of Japan, Gov’t Gtd. Notes JPY 1.05 6/20/23 27,000,000 322,168 Japanese Government, Sr. Unscd. Bonds, Ser. 288 JPY 1.70 9/20/17 719,950,000 9,549,298 Japanese Government, Sr. Unscd. Bonds, Ser. 11 JPY 1.70 6/20/33 477,350,000 5,694,088 Japanese Government, Sr. Unscd. Bonds, Ser. 8 JPY 1.00 6/10/16 130,000,000 d 1,649,332 Luxembourg—1.2% ArcelorMittal, Sr. Unscd. Notes 5.50 3/1/21 370,000 371,265 Cirsa Funding, Gtd. Notes EUR 8.75 5/15/18 300,000 c 443,205 Enel Finance International, Gtd. Notes 5.70 1/15/13 295,000 c 310,764 Holcim US Finance Sarl & Cie, Gtd. Notes 6.00 12/30/19 540,000 c 577,998 Telecom Italia Capital, Gtd. Notes 7.18 6/18/19 325,000 359,378 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Mexico—.8% America Movil Sab de CV, Gtd. Notes 5.00 3/30/20 235,000 246,327 Mexican Bonos, Bonds, Ser. M 30 MXN 8.50 11/18/38 12,380,000 1,107,545 Netherlands—1.3% BMW Finance, Gtd. Notes EUR 3.88 1/18/17 140,000 207,126 E.ON International Finance, Gtd. Notes EUR 4.88 1/28/14 100,000 153,080 E.ON International Finance, Gtd. Notes EUR 5.50 10/2/17 150,000 240,311 Netherlands Government, Bonds EUR 4.00 7/15/18 825,000 1,272,464 RWE Finance, Gtd. Notes EUR 6.63 1/31/19 100,000 171,907 Storm, Ser. 2005, Cl. A EUR 1.58 5/26/47 124,218 b 178,976 Norway—1.2% DnB NOR Bank, Jr. Sub. Notes EUR 7.07 11/29/49 250,000 b 369,790 DnB NOR Boligkreditt, Covered Bonds 2.10 10/14/16 795,000 c 786,668 DnB NOR Boligkreditt, Covered Bonds 2.90 3/29/17 690,000 c 703,094 Yara International, Sr. Unscd. Notes 7.88 6/11/19 150,000 c 183,637 Philippines—.1% Philippine Government, Sr. Unscd. Notes PHP 4.95 1/15/21 8,000,000 Poland—.5% Polish Government, Bonds, Ser. 0413 PLN 5.25 4/25/13 2,205,000 Russia—1.0% Russian Government, Sr. Unscd. Bonds RUB 7.85 3/10/18 45,000,000 c 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) South Africa—.9% Edcon Proprietary, Scd. Notes EUR 4.72 6/15/14 250,000 b,c 319,035 South African Government, Bonds, Ser. R209 ZAR 6.25 3/31/36 10,800,000 1,179,857 South Korea—.1% Export-Import Bank of Korea, Sr. Unscd. Notes EUR 5.75 5/22/13 110,000 Spain—2.1% Banco Bilbao Vizcaya Argentaria, Covered Bonds EUR 3.50 7/26/13 400,000 573,870 Banco Bilbao Vizcaya Argentaria, Covered Bonds EUR 4.13 1/13/14 400,000 577,520 Banco Santander, Covered Bonds EUR 4.63 1/20/16 1,100,000 1,580,058 Telefonica Emisiones, Gtd. Notes 5.46 2/16/21 750,000 762,798 Sweden—1.3% Nordea Bank, Sr. Unscd. Notes 2.13 1/14/14 795,000 c 801,048 Nordea Bank, Sub. Notes 4.88 5/13/21 380,000 c 365,643 Svenska Handelsbanken, Jr. Sub. Notes GBP 5.38 9/29/49 200,000 b 326,633 Swedish Government, Bonds, Ser. 1052 SEK 4.25 3/12/19 4,270,000 739,386 United Kingdom—12.2% Arkle Master Issuer, Ser. 2010-2A, Cl. 1A1 1.66 5/17/60 650,000 b,c 652,127 Arran Residential Mortgages Funding, Ser. 2011-1A, Cl. A1B EUR 2.62 11/19/47 850,000 b,c 1,233,300 Barclays Bank, Covered Notes EUR 4.00 10/7/19 800,000 1,167,775 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United Kingdom (continued) Barclays Bank, Jr. Sub. Notes EUR 4.75 3/29/49 260,000 b 270,531 Barclays Bank, Jr. Sub. Notes EUR 4.88 12/29/49 100,000 b 121,451 Barclays Bank, Sub. Notes GBP 10.00 5/21/21 200,000 383,987 Fosse Master Issuer, Ser. 2011-1A, Cl. A4 EUR 2.58 10/18/54 1,980,000 b,c 2,874,845 Gracechurch Mortgage Financing, Ser. 2007-1A, Cl. 3A1 0.34 11/20/56 528,107 b,c 523,345 Holmes Master Issuer, Ser. 2007-2A, Cl. 3A1 0.36 7/15/21 363,333 b 362,773 Holmes Master Issuer, Ser. 2010-1A, Cl. A2 1.68 10/15/54 600,000 b,c 601,930 HSBC Capital Funding, Gtd. Bonds EUR 5.37 10/29/49 550,000 b 785,623 Lloyds TSB Bank, Notes EUR 3.38 3/17/15 600,000 866,231 Lloyds TSB Bank, Covered Bonds EUR 4.00 9/29/21 200,000 276,342 Lloyds TSB Bank, Sr. Unscd. Notes EUR 5.38 9/3/19 450,000 644,362 National Grid, Sr. Unscd. Notes 6.30 8/1/16 75,000 86,245 Nationwide Building Society, Covered Notes EUR 2.88 9/14/15 380,000 537,684 Paragon Mortgages, Ser. 14A, Cl. A2C 0.35 9/15/39 2,078,995 b,c 1,734,090 Reed Elsevier Investment, Gtd. Notes GBP 7.00 12/11/17 100,000 185,304 Royal Bank of Scotland, Gtd. Notes 5.63 8/24/20 405,000 405,886 Royal Bank of Scotland, Covered Notes EUR 3.00 9/8/16 280,000 398,162 Royal Bank of Scotland, Covered Notes EUR 3.88 10/19/20 600,000 821,558 Royal Bank of Scotland, Sr. Unscd. Notes EUR 5.75 5/21/14 205,000 311,732 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United Kingdom (continued) United Kingdom Gilt, Bonds GBP 4.25 9/7/39 1,785,000 2,859,822 United Kingdom Gilt, Bonds GBP 8.75 8/25/17 1,175,000 2,559,830 United States—31.0% AES, Sr. Unscd. Notes 7.75 10/15/15 115,000 123,337 Ally Auto Receivables Trust, Ser. 2010-1, Cl. A3 1.45 5/15/14 260,000 261,901 Ally Financial, Gtd. Notes 4.50 2/11/14 465,000 466,162 Altria Group, Gtd. Notes 4.75 5/5/21 575,000 575,726 American International Group, Sr. Unscd. Notes EUR 5.00 6/26/17 300,000 419,687 Anadarko Petroleum, Unscd. Notes 6.20 3/15/40 190,000 e 193,212 Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 235,000 269,738 Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 215,000 296,679 Applied Materials, Sr. Unscd. Notes 4.30 6/15/21 435,000 437,328 Aramark, Gtd. Notes 8.50 2/1/15 425,000 443,594 Autozone, Sr. Unscd. Notes 4.00 11/15/20 425,000 e 406,889 Bank of America, Sr. Unscd. Notes 4.90 5/1/13 225,000 237,134 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 725,000 749,888 Bank of America, Sr. Unscd. Notes 6.50 8/1/16 220,000 245,623 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 150,000 b 165,373 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) Bear Stearns Commercial Mortgage Securities, Ser. 2006-T22, Cl. A4 5.53 4/12/38 205,000 b 227,142 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/42 710,000 b 791,780 BMW US Capital, Gtd. Notes EUR 5.00 5/28/15 200,000 311,595 Chesapeake Energy, Gtd. Notes 6.13 2/15/21 195,000 197,681 Chrysler Financial Auto Securitization Trust, Ser. 2010-A, Cl. D 3.52 8/8/16 450,000 451,425 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.70 12/10/49 565,000 b 617,706 Citigroup, Sr. Unscd. Notes 5.38 8/9/20 575,000 e 601,127 Citigroup, Sr. Unscd. Notes EUR 7.38 6/16/14 250,000 399,171 CNA Financial, Sr. Unscd. Notes 5.75 8/15/21 325,000 e 336,234 Commercial Mortgage Pass-Through Certificates, Ser. 2010-C1, Cl. B 5.24 7/10/46 625,000 b,c 634,781 Commercial Mortgage Pass-Through Certificates, Ser. 2010-C1, Cl. C 5.80 7/10/46 500,000 b,c 481,211 CVS Pass-Through Trust, Pass Thru Certificates 6.04 12/10/28 354,644 377,423 CVS Pass-Through Trust, Gtd. Notes 5.77 1/10/33 420,953 c 437,203 El Paso, Sr. Unscd. Notes 7.00 6/15/17 335,000 380,685 Enterprise Products Operating, Gtd. Notes 6.13 10/15/39 325,000 331,623 EQT, Sr. Unscd. Notes 8.13 6/1/19 135,000 165,390 Federal Home Loan Mortgage Corp. 5.00 5/1/40 783,927 f 836,956 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) Federal National 5.50 11/1/39— 6,506,947 f 7,065,094 Mortgage Association 7/1/41 Ford Motor Credit, Sr. Unscd. Notes 6.63 8/15/17 750,000 798,282 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 279,000 305,157 Gap, Sr. Unscd. Notes 5.95 4/12/21 865,000 832,523 General Electric Capital, Sr. Unscd. Notes 4.63 1/7/21 205,000 e 206,600 General Electric Capital, Sub. Notes 5.30 2/11/21 330,000 344,024 Georgia-Pacific, Gtd. Notes 7.13 1/15/17 206,000 c 217,424 Goldman Sachs Group, Sr. Notes 6.00 6/15/20 380,000 409,587 Goodyear Tire & Rubber, Sr. Unscd. Notes 10.50 5/15/16 310,000 350,300 Hartford Financial Services Group, Sr. Unscd. Notes 5.50 3/30/20 400,000 e 413,036 International Lease Finance, Sr. Unscd. Notes 5.75 5/15/16 300,000 e 295,724 JP Morgan Chase Commercial Mortgage Securities, Ser. 2011-C3, Cl. A3FL 1.14 2/15/46 700,000 b,c 672,773 JP Morgan Chase Commercial Mortgage Securities, Ser. 2006-CB14, Cl. ASB 5.51 12/12/44 222,099 b 234,681 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. A2 5.63 12/5/27 680,000 c 743,858 JPMorgan Chase & Co., Sr. Unscd. Notes 4.75 5/1/13 225,000 239,624 JPMorgan Chase & Co., Sr. Unscd. Notes EUR 5.25 5/8/13 150,000 227,644 JPMorgan Chase Bank NA, Sub. Notes EUR 4.38 11/30/21 450,000 b 636,954 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 165,000 191,096 Lamar Media, Gtd. Notes 6.63 8/15/15 331,000 e 337,620 Lear, Gtd. Notes 8.13 3/15/20 325,000 e 351,812 Levi Strauss & Co., Sr. Unscd. Notes EUR 7.75 5/15/18 290,000 408,981 Macy’s Retail Holdings, Gtd. Notes 6.38 3/15/37 360,000 376,004 Marathon Petroleum, Gtd. Notes 5.13 3/1/21 380,000 c 391,400 Meccanica Holdings USA, Gtd. Notes 7.38 7/15/39 125,000 c 132,413 Merrill Lynch Mortgage Trust, Ser. 2005-CIP1, Cl. A2 4.96 7/12/38 82,098 84,073 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2006-2, Cl. A4 5.90 6/12/46 155,000 b 171,338 MetLife Institutional Funding II, Scd. Notes 1.20 4/4/14 1,075,000 b,c 1,078,199 Morgan Stanley Capital I, Ser. 2007-T27, Cl. A4 5.64 6/11/42 35,000 b 38,801 Morgan Stanley, Sr. Unscd. Notes 5.50 7/24/20 425,000 430,943 Morgan Stanley, Sr. Unscd. Notes EUR 5.50 10/2/17 300,000 448,490 NBC Universal Media, Sr. Unscd. Notes 5.15 4/30/20 385,000 c 407,244 NBC Universal Media, Sr. Unscd. Notes 6.40 4/30/40 245,000 c 264,211 News America, Gtd. Notes 6.90 3/1/19 355,000 e 413,791 Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 610,000 646,005 Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 620,000 e 677,350 Philip Morris International, Sr. Unscd. Notes 5.65 5/16/18 125,000 140,787 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) Philip Morris International, Sr. Unscd. Notes 6.88 3/17/14 135,000 155,104 Plains All American Pipeline, Gtd. Notes 4.25 9/1/12 300,000 310,271 Plains All American Pipeline, Gtd. Notes 5.00 2/1/21 135,000 137,534 Plains All American Pipeline, Gtd. Notes 8.75 5/1/19 65,000 81,893 Prudential Financial, Sr. Unscd Notes 4.50 11/15/20 650,000 646,875 Puget Energy, Sr. Scd. Notes 6.00 9/1/21 350,000 c 351,684 Range Resources, Gtd. Notes 6.75 8/1/20 165,000 171,600 Range Resources, Gtd. Notes 7.50 10/1/17 140,000 149,450 Reed Elsevier Capital, Gtd. Notes 8.63 1/15/19 110,000 140,040 Regency Centers, Gtd. Notes 4.80 4/15/21 355,000 358,648 Sempra Energy, Sr. Unscd. Notes 1.01 3/15/14 770,000 b 773,383 Simon Property Group, Sr. Unscd. Notes 4.38 3/1/21 550,000 542,393 SLM Student Loan Trust, Ser. 2011-B, Cl. A1 1.04 12/16/24 1,020,000 b,c 1,018,855 U.S. Treasury Bonds 3.88 8/15/40 2,760,000 2,527,556 U.S. Treasury Notes 2.63 4/30/16 8,085,000 8,449,456 Vornado, Ser. 2010-VN0, Cl. A2FX 4.00 9/13/28 855,000 c 834,461 Vornado, Ser. 2010-VN0, Cl. B 4.74 9/13/28 130,000 c 129,789 Vornado, Ser. 2010-VN0, Cl. C 5.28 9/13/28 220,000 c 209,139 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 65,665 65,985 WEA Finance, Gtd. Notes 6.75 9/2/19 275,000 c 312,346 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) Weatherford International, Gtd. Notes 6.75 9/15/40 350,000 376,080 Wells Fargo & Co., Sr. Unscd. Notes 3.63 4/15/15 235,000 e 245,886 Wells Fargo & Co., Sr. Unscd. Notes 4.38 1/31/13 225,000 236,233 WM Wrigley Jr., Sr. Scd. Notes 3.70 6/30/14 380,000 c 395,086 Xerox, Sr. Unscd. Notes 1.08 5/16/14 190,000 b 191,077 Total Bonds And Notes (cost $155,956,105) Face Amount Covered by Options Purchased—.0% Contracts ($) Value ($) Call Options: Japanese Yen, August 2011 @ $90 1,067,000 g 22 Japanese Yen, August 2011 @ $90 1,100,000 g 76 Total Options (cost $58,227) 98 Principal Short-Term Investments—1.5% Amount ($) Value ($) U.S. Treasury Bills; 0.08%, 11/17/11 (cost $2,641,140) 2,642,000 h Other Investment—4.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,914,055) 7,914,055 i 18 Investment of Cash Collateral for Securities Loaned—2.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $3,975,953) 3,975,953 i Total Investments (cost $170,545,480) 103.5% Liabilities, Less Cash and Receivables (3.5%) Net Assets 100.0% a Principal amount stated in U.S. Dollars unless otherwise noted. AUD—Australian Dollar BRL—Brazilian Real CAD—Canadian Dollar CLP—Chilean Peso EUR—Euro GBP—British Pound JPY—JapaneseYen MXN—Mexican New Peso PHP—Philippine Peso PLN—Polish Zloty RUB—Russian Ruble SEK—Swedish Krona ZAR—South African Rand b Variable rate security—interest rate subject to periodic change. c Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At June 30, 2011, these securities were valued at $29,559,250 or 17.4% of net assets. d Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. e Security, or portion thereof, on loan.At June 30, 2011, the value of the fund’s securities on loan was $3,831,431 and the value of the collateral held by the fund was $3,975,953. f The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. g Non-income producing security. h Held by a broker as collateral for open financial futures positions. i Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Foreign/Governmental 41.6 Short-Term/ Corporate Bonds 31.3 Money Market Investments 8.5 U.S. Government Agencies 11.1 Options Purchased .0 Asset/Commercial Mortgage-Backed 11.0 † Based on net assets. See notes to financial statements. The Fund 19 STATEMENT OF FINANCIAL FUTURES June 30, 2011 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 6/30/2011 ($) Financial Futures Long Long Gilt 7 1,349,848 September 2011 (24,214) U.S. Treasury 5 Year Notes 118 14,065,047 September 2011 (112,285) Financial Futures Short Australian 3 Year Bonds 97 (10,754,556) September 2011 (13,427) Euro-Bond 6 (1,091,795) September 2011 (7,759) U.S. Treasury 2 Year Notes 92 (20,179,626) September 2011 1,749 U.S. Treasury 10 Year Notes 40 (4,893,125) September 2011 31,198 Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. 20 STATEMENT OF ASSETS AND LIABILITIES June 30, 2011 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $3,831,431)—Note 1(c): Unaffiliated issuers 158,655,472 164,172,580 Affiliated issuers 11,890,008 11,890,008 Cash 34,889 Cash denominated in foreign currencies 257,377 258,700 Receivable for investment securities sold 10,484,190 Dividends and interest receivable 2,432,029 Receivable for shares of Beneficial Interest subscribed 970,770 Unrealized appreciation on swap contracts—Note 4 72,759 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 18,161 Receivable for futures variation margin—Note 4 2,769 Prepaid expenses 24,087 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(d) 117,794 Due to Administrator—Note 3(b) 13,838 Payable for investment securities purchased 14,193,113 Liability for securities on loan—Note 1(c) 3,975,953 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 1,676,890 Payable for shares of Beneficial Interest redeemed 203,473 Swaps premium received—Note 4 99,526 Interest payable—Note 2 111 Accrued expenses 51,302 Net Assets ($) Composition of Net Assets ($): Paid-in capital 169,628,170 Accumulated distributions in excess of investment income—net (32,019) Accumulated net realized gain (loss) on investments (3,459,575) Accumulated net unrealized appreciation (depreciation) on investments, options transactions, swap transactions and foreign currency transactions [including ($124,738) net unrealized (depreciation) on financial futures] 3,892,366 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 41,084,922 8,087,956 120,856,064 Shares Outstanding 1,979,214 390,676 5,814,876 Net Asset Value Per Share ($) See notes to financial statements. The Fund 21 STATEMENT OF OPERATIONS Six Months Ended June 30, 2011 (Unaudited) Investment Income ($): Income: Interest 2,869,625 Dividends; Affiliated issuers 4,553 Income from securities lending—Note 1(c) 2,306 Total Income Expenses: Investment advisory fee—Note 3(a) 305,014 Shareholder servicing costs—Note 3(d) 100,234 Custodian fees—Note 3(d) 65,420 Accounting and administration fees—Note 3(a) 51,928 Professional fees 34,480 Distribution fees—Note 3(c) 24,775 Registration fees 16,878 Prospectus and shareholders’ reports 11,133 Administrative service fees—Note 3(b) 3,330 Trustees’ fees and expenses—Note 3(e) 3,040 Loan commitment fees—Note 2 1,023 Interest expense—Note 2 155 Miscellaneous 26,755 Total Expenses Less—reduction in investment advisory fee due to undertaking—Note 3(a) (29,547) Less—reduction in fees due to earnings credits—Note 3(d) (24) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 2,294,054 Net realized gain (loss) on options transactions (42,990) Net realized gain (loss) on financial futures (358,998) Net realized gain (loss) on swap transactions (64,701) Net realized gain (loss) on forward foreign currency exchange contracts (5,170,108) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 2,940,047 Net unrealized appreciation (depreciation) on options transactions (42,517) Net unrealized appreciation (depreciation) on financial futures (169,349) Net unrealized appreciation (depreciation) on swap transactions 116,671 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (886,469) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 22 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Operations ($): Investment income—net 2,261,890 3,446,960 Net realized gain (loss) on investments (3,342,743) 4,891,542 Net unrealized appreciation (depreciation) on investments 1,958,383 (3,724,627) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (386,923) (957,250) Class C Shares (48,907) (149,989) Class I Shares (1,303,976) (4,781,480) Net realized gain on investments: Class A Shares (3,861) — Class C Shares (667) — Class I Shares (11,739) — Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 17,390,698 32,628,652 Class C Shares 3,558,986 5,376,167 Class I Shares 43,803,476 54,692,976 Dividends reinvested: Class A Shares 384,877 948,045 Class C Shares 48,989 148,159 Class I Shares 937,657 4,383,251 Cost of shares redeemed: Class A Shares (6,390,756) (2,686,498) Class C Shares (651,443) (173,066) Class I Shares (18,936,822) (36,210,753) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 130,761,823 72,929,734 End of Period Undistributed (distributions in excess of) investment income (loss)—net (32,019) (554,103) The Fund 23 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Capital Share Transactions: Class A Shares sold 830,935 1,512,906 Shares issued for dividends reinvested 18,506 45,424 Shares redeemed (304,929) (124,106) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 170,451 249,611 Shares issued for dividends reinvested 2,363 7,122 Shares redeemed (31,277) (8,072) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 2,087,999 2,548,923 Shares issued for dividends reinvested 45,025 208,835 Shares redeemed (904,282) (1,689,639) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 24 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2011 Year Ended December 31, Class A Shares (Unaudited) 2010 2009 a Per Share Data ($): Net asset value, beginning of period 20.84 20.73 20.92 Investment Operations: Investment income—net b .29 .59 .08 Net realized and unrealized gain (loss) on investments (.17) .60 (.07) Total from Investment Operations .12 1.19 .01 Distributions: Dividends from investment income—net (.20) (1.08) (.20) Dividends from net realized gain on investments (.00) c — — Total Distributions (.20) (1.08) (.20) Net asset value, end of period 20.76 20.84 20.73 Total Return (%) d .59 e 5.77 .03 e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.03 f 1.08 .98 f Ratio of net expenses to average net assets .98 f .90 .90 f Ratio of net investment income to average net assets 2.80 f 2.86 4.40 f Portfolio Turnover Rate 111.68 e 210.75 g g Net Assets, end of period ($ x 1,000) 41,085 29,900 10 a From December 2, 2009 (commencement of initial offering of this class) to December 31, 2009. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. g The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended December 31, 2010 and 2009 were 206.04% and 111.36%, respectively. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2011 Year Ended December 31, Class C Shares (Unaudited) 2010 2009 a Per Share Data ($): Net asset value, beginning of period 20.79 20.73 20.92 Investment Operations: Investment income—net b .21 .42 .06 Net realized and unrealized gain (loss) on investments (.17) .60 (.07) Total from Investment Operations .04 1.02 (.01) Distributions: Dividends from investment income—net (.13) (.96) (.18) Dividends from net realized gain on investments (.00) c — — Total Distributions (.13) (.96) (.18) Net asset value, end of period 20.70 20.79 20.73 Total Return (%) d .17 e 5.01 (.03) e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.81 f 1.87 1.73 f Ratio of net expenses to average net assets 1.74 f 1.65 1.65 f Ratio of net investment income to average net assets 2.03 f 2.12 3.65 f Portfolio Turnover Rate 111.68 e 210.75 g g Net Assets, end of period ($ x 1,000) 8,088 5,181 10 a From December 2, 2009 (commencement of initial offering of this class) to December 31, 2009. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. g The portfolio turnover rates excluding mortgage dollar transactions for the periods ended December 31, 2010 and 2009 were 206.04% and 111.36%, respectively. See notes to financial statements. 26 Six Months Ended June 30, 2011 Year Ended December 31, Class I Shares (Unaudited) 2010 2009 a 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 20.86 20.72 18.53 18.73 18.60 18.28 Investment Operations: Investment income—net b .32 .75 .91 .86 .85 .70 Net realized and unrealized gain (loss) on investments (.17) .49 1.90 .53 (.06) c .22 Total from Investment Operations .15 1.24 2.81 1.39 .79 .92 Distributions: Dividends from investment income—net (.23) (1.10) (.62) (1.59) (.66) (.60) Dividends from net realized gain on investments (.00) d — Total Distributions (.23) (1.10) (.62) (1.59) (.66) (.60) Net asset value, end of period 20.78 20.86 20.72 18.53 18.73 18.60 Total Return (%) .72 e 6.02 15.48 7.50 4.30 5.09 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .72 f .78 .92 1.02 .91 .81 Ratio of net expenses to average net assets .69 f .65 .65 .65 .65 g .65 g Ratio of net investment income to average net assets 3.08 f 3.50 4.62 4.52 4.54 3.79 Portfolio Turnover Rate 111.68 e h h 190 h 274 h,i 152 h,i Net Assets, end of period ($ x 1,000) 120,856 95,681 72,910 43,409 40,833 41,660 a The fund commenced offering three classes of shares on December 2, 2009. Effective September 1, 2009, the existing shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Amount includes litigation proceeds received by the fund of $.01 for the year ended December 31, 2007. d Amount represents less than $.01 per share. e Not annualized. f Annualized. g Includes the fund’s share of The Standish Mellon Global Fixed Income Portfolio’s (the “Portfolio”) allocated expenses. h The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended December 31, 2010, 2009, 2008, 2007 and 2006 were 206.04%, 111.36%, 116%, 128% and 122%, respectively. i On October 25, 2007, the fund, which owned 100% of the Portfolio on such date, withdrew entirely from the Portfolio and received the Portfolio’s securties and cash in exchange for its interest in the Portfolio. Effective October 26, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents activity of both the fund and the Portfolio for 2007.The amount shown for 2006 is the ratio for the Portfolio. See notes to financial statements. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus/Standish Global Fixed Income Fund (the “fund”) is a separate diversified series of Dreyfus Investment Funds (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company offering eleven series, including the fund. The fund’s investment objective seeks to maximize total return while realizing a market level of income, consistent with the preservation of capital and the maintenance of liquidity.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sale charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus), acting on behalf of customers having a qualified trust or investment account or relationship at such institution, and bear no distribution or shareholder services fees. Class I shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. 28 TheTrust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), financial futures, options, swaps and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) value, are valued at fair value as determined in good faith under the direction of the Board of Trustees.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates market value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments in swap transactions are valued each business day by a pricing service approved by the Board of Trustees. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 30 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed — 4,429,730 — Commercial Mortgage-Backed — 6,102,891 — Corporate Bonds † — 53,193,078 — Foreign Government — 70,764,795 — Mutual Funds 11,890,008 — — Residential Mortgage-Backed — 8,161,386 — U.S. Government Agencies/ Mortgage-Backed — 7,902,050 — U.S. Treasury — 13,618,552 — Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — 18,161 — The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) (continued) Futures †† 32,947 — — Options Purchased — 98 — 98 Swaps †† — 72,759 — Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — (1,676,890) — Futures †† (157,685) — — † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at June 30, 2011. In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”)”. ASU No. 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU No. 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of 32 the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition,ASU No. 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU No. 2011-04 and its impact on the financial statements. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction.Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2011,The Bank of New York Mellon earned $1,242 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2011 were as follows: Affiliated Investment Value Value Net Company 12/31/2010 ($) Purchases ($) Sales ($) 6/30/2011 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 3,691,799 86,152,909 81,930,653 7,914,055 4.7 Dreyfus Institutional Cash Advantage Fund 1,383,790 19,701,949 17,109,786 3,975,953 2.3 Total 5,075,589 (e) Concentration of Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt security’s price to fall, potentially lowering the fund’s share price. In addition, the value of debt 34 securities may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment.They may also decline because of factors that affect a particular industry. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2010 was as follows: ordinary income $5,888,719.The tax character of the current year distributions will be determined at the end of the current fiscal year. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2011, was approximately $22,700 with a related weighted average annualized interest rate of 1.38%. NOTE 3—Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .40% of the value of the fund’s average daily net assets and is payable monthly. The Manager had undertaken from January 1, 2011 through May 1, 2011 to reduce the investment advisory fee paid by the fund, to the extent that the fund’s aggregate annual expenses, (exclusive of taxes, brokerage fees, Rule 12b-1 distribution plan fees, shareholder services plan fees, interest on borrowings, commitment fees and extraordinary expenses), did not exceed an annual rate of .65% of the value of the fund’s average daily net assets. This undertaking by the Manager is voluntary and may be terminated at any time.The reduction in investment advisory fee, pursuant to the undertaking, amounted to $29,547 during the year ended June 30, 2011. From January 1, 2011 through April 30, 2011, the Trust entered into an agreement with The Bank of NewYork Mellon, pursuant to which The Bank of New York Mellon provided administration and fund accounting services for the fund. For these services, the fund paid The 36 Bank of NewYork Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. At Board Meetings of the Trust held on February 15-16, 2011, the Board of Trustees of the Trust terminated the agreement with The Bank of New York Mellon and, on behalf of the Trust, entered into a Fund Accounting and Administration Agreement (the “Administration Agreement”) with Dreyfus, effective May 1, 2011, whereby Dreyfus performs administrative, accounting and recordkeeping services for the fund. The fund has agreed to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and shareholder reporting, as well as related facilities, equipment and clerical help.The fee is based on the fund’s average daily net assets and computed at the following annual rates: .10% of the first $500 million, .065% of the next $500 million and .02% in excess of $1 billion. In addition, after applying any expense limitations or fee waivers that reduce the fees paid to Dreyfus for this service, Dreyfus has contractually agreed in writing to waive any remaining fees for this service to the extent that they exceed both Dreyfus’ costs in providing these services and a reasonable allocation of the costs incurred by Dreyfus and its affiliates related to the support and oversight of these services. The fund also will reimburse Dreyfus for the out-of-pocket expenses incurred by Dreyfus in performing this service for the fund. Pursuant to these agreements, the fund was charged $51,928 during the period ended June 30, 2011 for administration and fund accounting services. During the period ended June 30, 2011, the Distributor retained $3,575 from commissions earned on sales of the fund’s Class A shares and $1,770 from CDSCs on redemptions of the fund’s Class C shares. (b) The fund pays administrative service fees for Class I shares.These fees are paid to affiliated or unaffiliated retirement plans, omnibus accounts and platform administrators and other entities (“Plan Administrators”) The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) that provide record keeping and/or other administrative support services to accounts, retirement plans and their participants.As compensation for such services, Class I shares pay each Plan Administrator an administrative service fee in an amount of up to .15% (on an annualized basis) of their average daily net assets attributable to Class I shares that are held in accounts serviced by such Plan Administrator. During the period ended June 30, 2011, Class I shares was charged $3,330.The fund’s adviser or its affiliates may pay additional compensation from their own resources to Plan Administrators and other entities for administrative services, as well as in consideration of marketing or other distribution-related services.These payments may provide an incentive for these entities to actively promote the fund or cooperate with the distributor’s promotional efforts. (c) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended June 30, 2011, Class C shares were charged $24,775 pursuant to the Plan. (d) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended June 30, 2011, Class A and Class C shares were charged $46,223 and $8,258, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved 38 annually by a vote of a majority of those Trustees who are not “interested persons” of the Trust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Plan or Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2011, the fund was charged $1,738 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2011, the fund was charged $505 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $24. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended December 31, 2010, the fund was charged $65,420 pursuant to the custody agreement. During the period ended June 30, 2011, the fund was charged $2,981 for services performed by the Chief Compliance Officer. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) $55,353, Rule 12b-1 distribution plan fees $4,896, shareholder services plan fees $10,064, custodian fees $43,484, chief compliance officer fees $2,259 and transfer agency per account fees $1,738. (e) EachTrustee who is not an“interested person” of theTrust (as defined in the Act) receives $60,000 per annum, plus $7,000 per joint Board meeting of theTrust,The Dreyfus/Laurel Funds, Inc.,The Dreyfus/Laurel Funds Trust,The Dreyfus/Laurel Tax-Free Municipal Funds and Dreyfus Funds, Inc. (collectively, the “Board Group Open-End Funds”) attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone. The Board Group Open-End Funds also reimburse eachTrustee who is not an“interested person” of theTrust (as defined in the Act) for travel and out-of-pocket expenses. With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts).The Chair of each of the Board’s committees, unless the Chair also serves as Chair of the Board, receives $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus HighYield Strategies Fund, the $2,500 or $2,000 fee, as applicable, is allocated between the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund. These fees and expenses are charged and allocated to each series based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, forward contracts, financial futures, options transactions and swap transactions, during the period ended June 30, 2011, amounted to $191,987,106 and $163,139,848, respectively. The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. 40 Fair value of derivative instruments as of June 30, 2011 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 93,447 Interest rate risk 1 (157,685) Foreign exchange risk 18,259 Foreign exchange risk 5 (1,676,890) Credit risk 3 12,259 Credit risk — Gross fair value of derivatives contracts Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on futures contracts as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Options purchased are included in Investments in securities of Unaffiliated issuers at market value. 3 Unrealized appreciation on swap contracts. 4 Unrealized appreciation on forward foreign currency exchange contracts. 5 Unrealized depreciation on forward foreign currency exchange contracts. The effect of derivative instruments in the Statement of Operations during the period ended June 30, 2011 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Forward Underlying risk Futures 6 Options 7 Contracts 8 Swaps 9 Total Interest rate (358,998) — — (40,747) Foreign exchange — (42,990) (5,170,108) — Credit — — — (23,954) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) Forward Underlying risk Futures 10 Options 11 Contracts 12 Swaps 13 Total Interest rate (169,349) (75,077) — 104,412 Foreign exchange — 32,560 (886,469) — Credit — — — 12,259 Total Statement of Operations location: 6 Net realized gain (loss) on financial futures. 7 Net realized gain (loss) on options transactions. 8 Net realized gain (loss) on forward foreign currency exchange contracts. 9 Net realized gain (loss) on swap transactions. 10 Net unrealized appreciation (depreciation) on financial futures. 11 Net unrealized appreciation (depreciation) on options transactions. 12 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. 13 Net unrealized appreciation (depreciation) on swap transactions. The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Contracts open at June 30, 2011 are set forth in the Statement of Financial Futures. Options: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates and foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes 42 a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. The following summarizes the fund’s call/put options written during the period ended June 30, 2011: Face Amount Options Terminated Covered by Premiums Net Realized Options Written: Contracts ($) Received ($) Cost ($) Gain ($) Contracts outstanding December 31, 2010 3,000,000 45,000 Contracts terminated; Contracts expired 3,000,000 45,000 — 45,000 Contracts outstanding June 30, 2011 — — Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle The Fund 43 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at June 30, 2011: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases; Euro, Expiring 7/1/2011 1,318,463 1,901,091 1,911,979 10,888 Sales: Proceeds ($) Australian Dollar, Expiring 7/27/2011 920,000 960,931 983,275 (22,344) Brazilian Real, Expiring 7/27/2011 2,240,000 1,389,233 1,425,916 (36,683) British Pound, Expiring 7/27/2011 1,665,000 2,658,422 2,671,323 (12,901) British Pound, Expiring 7/27/2011 1,120,000 1,788,640 1,796,926 (8,286) British Pound, Expiring 7/27/2011 980,000 1,564,816 1,572,311 (7,495) British Pound, Expiring 7/27/2011 210,000 335,444 336,924 (1,480) Canadian Dollar, Expiring 7/27/2011 4,070,000 4,143,641 4,217,068 (73,427) Chilean Peso, Expiring 7/27/2011 277,190,000 582,944 591,008 (8,064) 44 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Euro, Expiring 7/27/2011 3,310,000 4,694,927 4,796,304 (101,377) Euro, Expiring 7/27/2011 2,210,000 3,144,277 3,202,366 (58,089) Euro, Expiring 7/27/2011 8,440,000 11,963,700 12,229,850 (266,150) Euro, Expiring 7/27/2011 5,670,000 8,029,797 8,216,025 (186,228) Euro, Expiring 7/27/2011 7,630,000 10,801,028 11,056,132 (255,104) Euro, Expiring 7/27/2011 12,520,000 17,727,694 18,141,911 (414,217) Euro, Expiring 7/27/2011 2,023,000 2,864,528 2,931,397 (66,869) Euro, Expiring 7/27/2011 1,870,000 2,677,383 2,709,694 (32,311) Euro, Expiring 7/27/2011 1,320,000 1,902,008 1,912,725 (10,717) Japanese Yen, Expiring 7/27/2011 219,418,000 2,725,757 2,725,885 (128) Japanese Yen, Expiring 7/27/2011 315,600,000 3,921,715 3,920,779 936 Japanese Yen, Expiring 7/27/2011 401,800,000 4,994,096 4,991,663 2,433 Japanese Yen, Expiring 7/27/2011 449,625,000 5,589,709 5,585,805 3,904 Mexican New Peso, Expiring 7/1/2011 6,474,574 549,904 552,980 (3,076) Mexican New Peso, Expiring 7/27/2011 15,160,000 1,259,387 1,291,689 (32,302) Polish Zloty, Expiring 7/27/2011 2,270,000 803,056 825,219 (22,163) Russian Ruble, Expiring 7/27/2011 50,320,000 1,777,307 1,796,916 (19,609) South African Rand, Expiring 7/27/2011 8,280,000 1,203,244 1,219,662 (16,418) Swedish Krona, Expiring 7/27/2011 5,070,000 778,818 800,270 (21,452) Gross Unrealized Appreciation Gross Unrealized Depreciation The Fund 45 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Swaps: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument.The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount.The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns.The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount.The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement 46 of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the coun-terparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty.The following summarizes open interest rate swaps entered into by the fund at June 30, 2011: Notional Reference (Pay)/Receive Unrealized Amount ($) Entity/Currency Counterparty Fixed Rate (%) Expiration Appreciation ($) 1,570,000 USD—3 Month Libor JP Morgan 3.29 11/24/2018 Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring.The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument.The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The Fund 47 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities.The following summarizes open credit default swaps entered into by the fund at June 30, 2011: (Pay) Receive Implied Upfront Reference Notional Fixed Credit Market Premiums Unrealized Obligation Amount ($) 2 Rate (%) Spread (%) 3 Value ($) Received ($) Appreciation ($) Purchase Contracts: 1 Dow Jones CDX.NA.HY.16 Index 6/20/2016 † 5,030,000 a 4.62 (87,267) (99,526) † Expiration Date Counterparty: a Deutsche Bank 1 If the fund is a buyer of protection and a credit event occurs, as defined under the terms of the swap agreement, the fund will either (i) receive from the seller of protection an amount equal to the notional amount of the swap and deliver the reference obligation or (ii) receive a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the reference obligation. 2 The maximum potential amount the fund could be required to pay as a seller of credit protection or receive as a buyer of credit protection if a credit event occurs as defined under the terms of the swap agreement. 3 Implied credit spreads, represented in absolute terms, utilized in determining the market value as of the period end serve as an indicator of the current status of the payment/performance risk and represent the likelihood of risk of default for the credit derivative.The credit spread of a particular referenced entity reflects the cost of buying/selling protection and may include upfront payments required to be made to enter into the agreement.Wider credit spreads represent a deterioration of the referenced entity’s credit soundness and a greater likelihood of risk of default or other credit event occurring as defined under the terms of the agreement.A credit spread identified as Defaulted indicates a credit event has occurred for the referenced entity. 48 GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties. All required disclosures have been made and are incorporated within the current period as part of the Notes to the Statement of Investments and disclosures within this Note. The following summarizes the average market value of derivatives outstanding during the period ended June 30, 2011: Average Market Value ($) Interest rate futures contracts 37,070,289 Interest rate options contracts 16,765 Foreign currency options contracts 22,233 Forward contracts 102,546,277 The following summarizes the average notional value of swap contracts outstanding during the period ended June 30, 2011: Average Notional Value ($) Interest rate swap contracts 6,332,331 Credit default swap contracts 3,105,714 At June 30, 2011, accumulated net unrealized appreciation on investments was $5,517,108, consisting of $6,217,643 gross unrealized appreciation and $700,535 gross unrealized depreciation. At June 30, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 49 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT AND THE APPROVAL OF THE FUND’S ADMINISTRATION AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on February 15 and 16, 2011, the Board considered the renewal of the fund’s Investment Advisory Agreement pursuant to which Dreyfus provides the fund with investment advisory services (the “Agreement”).The Board also considered the approval of a new Fund Accounting and Administrative Services Agreement (the “Administration Agreement” and together with the Agreement, the “Agreements”) pursuant to which Dreyfus would provide the fund with administrative services. 1 The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In considering the renewal of the Agreement and the approval of the Administration Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in presentations from representatives of Dreyfus regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and representatives of Dreyfus confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including the distribution channel(s) for the fund. 50 The Board members also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also would provide oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board members reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2010, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of June 30, 2010. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board members discussed the results of the comparisons and noted that the fund’s total return performance was variously above, at or below the Performance Group and Performance Universe medians for each of the various periods. The Fund 51 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT AND THE APPROVAL OF THE FUND’S ADMINISTRATION AGREEMENT (Unaudited) (continued) For the ten one-year periods ended December 31st from 2001 through 2010, the Board also noted that the fund’s yield performance was variously above, at and below the Performance Group and Performance Universe medians. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark. The Board members also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.They noted that the fund’s contractual management fee was below the Expense Group median and the fund’s actual management fee and total expenses were below the Expense Group and Expense Universe medians. A representative of Dreyfus noted that Dreyfus was voluntarily limiting the expenses of the fund so that annual direct fund operating expenses did not exceed .65 % of the fund’s average daily net assets (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, acquired fund fees and extraordinary expenses) and that such expense limitation could be terminated at any time.A representative also noted that, in connection with the Administration Agreement and its related fees, Dreyfus contractually agreed to waive any fees to the extent that such fees exceed Dreyfus’ costs in providing the services contemplated under the Administration Agreement. Representatives of Dreyfus reviewed with the Board members the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board members considered the relevance of the fee information 52 provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus’ representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered, or to be rendered, and service levels provided, or to be provided, by Dreyfus.The Board also noted the expense limitation arrangement and its effect on Dreyfus’ profitability. The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board members should consider the profitability analysis (1) as part of their evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent, and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus funds complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. The Fund 53 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT AND THE APPROVAL OF THE FUND’S ADMINISTRATION AGREEMENT (Unaudited) (continued) At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement and approval of the Administration Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent, and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s overall performance, in light of the considerations described above. The Board concluded that the fees payable to Dreyfus were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreements and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of similar agreements during which lengthy discussions took place between the Board members and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board members’ conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board members determined that renewal of the Agreement and approval of the Administration Agreement was in the best interests of the fund and its shareholders. 1 Until May 1, 2011, administrative services were provided pursuant to a Custody,Administration and Accounting Services Agreement with The Bank of NewYork Mellon. 54 NOTES The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 18 Statement of Financial Futures 19 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 23 Notes to Financial Statements 44 Information About the Renewal of the Funds Investment Advisory Agreement and the Approval of the Funds Administration Agreement FOR MORE INFORMATION Back Cover Dreyfus/Standish International Fixed Income Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus/Standish International Fixed Income Fund, covering the six-month period from January 1, 2011, through June 30, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Although 2011 began on an optimistic note amid encouraging economic data, by midyear investors returned to a more cautious outlook. The U.S. and global economies continued to grow over the reporting period, but at a relatively sluggish pace. First, manufacturing activity proved unsustainably strong in late 2010 and early 2011, leading to a subsequent slowdown in new orders. Second, turmoil in the Middle East drove oil prices higher and produced an inflationary drag on real incomes.Third, natural and nuclear disasters in Japan added to upward pressure on energy prices, and these unexpected events disrupted the global supply chain, especially in the automotive sector. Finally, in the United States, disappointing labor and housing markets weighed on investor sentiment. U.S. government securities rallied as investors grew more defensive, and most bond market sectors produced positive total returns over the first half of the year. We expect economic conditions to improve over the second half of 2011. Inflationary pressures appear to be peaking in most countries, including the United States, and we have already seen energy prices retreat from their highs. In addition, a successful resolution to the current debate regarding government spending and borrowing, without major fiscal tightening over the near term, should help avoid a serious disruption to the domestic economy. To assess how these and other developments may affect your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2011, through June 30, 2011, as provided by David Leduc, CFA, and Brendan Murphy, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2011, Dreyfus/Standish International Fixed Income Fund’s Class I shares achieved a total return of –0.06%. 1 In comparison, the Barclays Capital Global Aggregate ex-U.S. Index (Hedged) (the “Index”), the fund’s benchmark, achieved a total return of 0.63% for the same period. 2 Global bond markets produced mixed results amid heightened market volatility over the first half of 2011, as investors responded first to signs of economic strength and later to evidence of renewed economic weakness. The fund produced a lower return than its benchmark, primarily due to an emphasis on corporate- and commercial mortgage-backed securities that lagged market averages later in the reporting period. The Fund’s Investment Approach The fund seeks to maximize total return while realizing a market level of income, consistent with preserving principal and liquidity, by normally investing at least 80% of its net assets in fixed income securities.The fund also normally invests at least 65% of its assets in non-U.S. dollar-denominated fixed-income securities of foreign governments and companies located in various countries, including emerging markets. The fund always invests in at least five countries other than the United States.The fund’s investment may include bonds, notes, mortgage-related securities, asset-backed securities, convertible securities, eurodollar and Yankee dollar instruments, preferred stock and money market instruments.To protect the U.S. dollar value of the fund’s assets, we hedge most, but not necessarily all, of the portfolio’s foreign currency exposure. The portfolio managers focus on identifying undervalued government bond markets, currencies, sectors and securities.The portfolio managers look for fixed income securities with the most potential for added value, such as those involving the potential for credit upgrades, unique structural characteristics or innovative features.The portfolio managers select securities for the fund’s portfolio by using fundamental economic research and quantitative analysis and focusing on sectors and individual securities that appear to be relatively undervalued and actively trading among sectors. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Shifting Economic Sentiment Sparked Market Volatility Global economic sentiment had improved dramatically by the start of 2011, fueled by quantitative easing of U.S. monetary policy, better-than-expected economic data in Europe and strong corporate earnings across a number of regions. As a result, investors at the time favored riskier fixed-income securities over traditional safe havens. However, a number of macroeconomic developments soon weighed on investor sentiment. Inflation worries prompted a number of central banks, including those in China, India and Europe, to raise short-term interest rates. Political uprisings in the Middle East and devastating natural and nuclear disasters in Japan added to global investors’ concerns. Later in the spring, worries intensified regarding the European sovereign debt crisis as Greece teetered on the brink of default. These macroeconomic concerns caused corporate-backed bonds to give back some of their earlier gains. In contrast, lower yielding sovereign debt from fiscally sound nations rebounded when it became clearer that inflationary pressures and short-term interest rates in most major markets would likely remain low for the foreseeable future. Constructive Posture Dampened Fund Performance In this choppy investment environment, the fund benefited early in the reporting period from overweighted exposure to higher yielding market sectors, including investment-grade corporate bonds, high yield corporate bonds, commercial mortgage-backed securities and residential mortgage-backed securities. However, these positions later lost value, causing the fund to lag its benchmark for the reporting period overall. The fund held a correspondingly underweighted position in sovereign bonds that we regarded as richly valued. Consequently, the fund did not participate fully in the rally among high-quality sovereign bonds later in the reporting period. Our currency strategies also hurt the fund’s relative performance, as we emphasized unhedged positions in emerging-markets currencies at a time when the U.S. dollar rallied.A short position in the euro produced better results, offsetting some of the weakness stemming from the fund’s emerging-markets currency positions.We employed forward contracts to establish the fund’s currency strategies. As the economic outlook deteriorated over the reporting period, we took steps to reduce the fund’s exposure to risk, trimming positions in 4 high yield corporate bonds, emerging-markets securities and commercial mortgage-backed securities. We also reduced the fund’s holdings of sovereign bonds from Spain and Italy, and we increased the fund’s holdings of high-rated sovereign bonds from developed nations to a modestly overweighted position. A More Neutral Investment Mix We currently expect the global economic recovery to persist, but a number of headwinds appear likely to keep growth at subpar levels.While we have retained a mild emphasis on higher yielding bonds that tend to do well during economic expansions, we have reduced the magnitude of those overweighted positions. As a result, the fund’s composition as of midyear more closely resembled that of the benchmark. We intend to maintain a more neutral investment posture until we see stronger evidence that the risks confronting the global economy are indeed waning. July 15, 2011 Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity.The fixed income securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time.A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. The fund may use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps and other credit derivatives.A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: FactSet — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Global Aggregate ex-U.S. Index (Hedged) is designed to measure the performance of global investment-grade, fixed-rate debt markets, excluding the United States, hedged into U.S. dollars. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/Standish International Fixed Income Fund from January 1, 2011 to June 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2011 Expenses paid per $1,000 † $ 3.92 Ending value (after expenses) $999.40 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2011 Expenses paid per $1,000 † $ 3.96 Ending value (after expenses) $1,020.88 † Expenses are equal to the fund’s annualized expense ratio of .79% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2011 (Unaudited) Coupon Maturity Principal Bonds and Notes—96.0% Rate (%) Date Amount ($) a Value ($) Australia—2.5% Queensland Treasury, Gov’t Gtd. Bonds, Ser. 13G AUD 6.00 8/14/13 1,865,000 2,038,666 Smart Trust, Ser. 2011-1USA, Cl. A3B 1.04 10/14/14 750,000 b,c 751,619 Belgium—.3% Anheuser-Busch InBev, Gtd. Notes GBP 9.75 7/30/24 130,000 Brazil—1.6% Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/12 1,900,000 1,203,264 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 300,000 309,543 Vale Overseas, Gtd. Notes 4.63 9/15/20 260,000 259,880 Canada—4.6% Bombardier, Sr. Notes 7.75 3/15/20 240,000 c,d 271,200 Canadian Government, Bonds CAD 4.00 6/1/16 1,960,000 2,190,111 Canadian Government, Bonds, Ser. VW17 CAD 8.00 6/1/27 910,000 1,481,259 Ford Auto Securitization Trust, Ser. 2011-R1A, Cl. A2 CAD 2.43 11/15/14 300,000 c 312,956 Rogers Communications, Gtd. Notes CAD 6.56 3/22/41 410,000 430,877 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 335,000 423,950 Cayman Islands—.4% UPCB Finance II, Sr. Scd. Notes EUR 6.38 7/1/20 300,000 c Chile—.5% Chilean Government, Sr. Unscd. Notes CLP 5.50 8/5/20 257,000,000 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Croatia—.3% Croatian Government, Sr. Unscd Notes 6.38 3/24/21 330,000 c Denmark—.5% Nykredit Realkredit, Sub. Notes EUR 9.00 11/29/49 390,000 b Finland—.6% Aktia Real Estate Mortgage Bank, Covered Bonds EUR 4.13 6/11/14 450,000 Foreign Government—.7% European Investment Bank, Sr. Unscd. Notes JPY 1.90 1/26/26 58,000,000 France—4.5% BNP Paribas Home Loan, Covered Bonds EUR 2.25 10/1/12 550,000 798,570 Crown European Holdings, Sr. Notes EUR 7.13 8/15/18 155,000 c 231,518 French Government, Bonds EUR 3.75 4/25/21 1,895,000 2,825,135 Pernod-Ricard, Sr. Unscd. Bonds 5.75 4/7/21 310,000 c 325,208 Pernod-Ricard, Sr. Unscd. Bonds EUR 5.00 3/15/17 400,000 582,494 RCI Banque, Sr. Unscd. Notes 2.16 4/11/14 260,000 b,c 260,700 Germany—12.0% Daimler, Sr. Unscd. Notes EUR 4.63 9/2/14 150,000 228,762 Eurohypo, Bonds, Ser. 2212 EUR 4.50 1/21/13 430,000 c 645,291 German Government, Bonds EUR 2.50 1/4/21 2,130,000 2,972,789 German Government, Bonds EUR 3.25 7/4/42 3,280,000 4,314,576 German Government, Bonds, Ser. 06 EUR 4.00 7/4/16 2,420,000 3,784,325 German Government, Bonds, Ser. 08 EUR 4.25 7/4/18 290,000 462,865 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Germany (continued) Heidelbergcement Finance, Gtd. Notes EUR 8.50 10/31/19 335,000 544,099 Kabel BW Erste Beteiligungs, Sr. Scd. Notes EUR 7.50 3/15/19 230,000 c 344,793 Hungary—.6% Hungarian Government, Sr. Unscd. Notes 7.63 3/29/41 560,000 Iceland—.6% Icelandic Government, Notes 4.88 6/16/16 640,000 c Italy—7.6% Intesa Sanpaolo, Covered Bonds EUR 3.00 11/4/16 300,000 419,964 Italian Treasury, Bonds EUR 3.75 8/1/15 5,490,000 7,942,038 Japan—10.7% Development Bank of Japan, Gov’t Gtd. Notes JPY 1.05 6/20/23 11,000,000 131,254 Development Bank of Japan, Gov’t Gtd. Bonds JPY 1.70 9/20/22 263,000,000 3,394,214 Japanese Government, Sr. Unscd. Bonds, Ser. 288 JPY 1.70 9/20/17 204,500,000 2,712,454 Japanese Government, Sr. Unscd. Bonds, Ser. 11 JPY 1.70 6/20/33 367,400,000 4,382,545 Japanese Government, Sr. Unscd. Bonds, Ser. 8 JPY 1.00 6/10/16 93,000,000 e 1,179,907 Luxembourg—1.5% ArcelorMittal, Sr. Unscd. Notes 5.50 3/1/21 260,000 260,889 Cirsa Funding, Gtd. Notes EUR 8.75 5/15/18 235,000 c 347,177 Enel Finance International, Gtd. Notes 5.13 10/7/19 255,000 c 258,267 Holcim US Finance Sarl & Cie, Gtd. Notes 6.00 12/30/19 520,000 c 556,591 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Luxembourg (continued) Telecom Italia Capital, Gtd. Notes 7.18 6/18/19 250,000 276,445 Mexico—1.0% Mexican Bonos, Bonds, Ser. M 30 MXN 8.50 11/18/38 12,490,000 Netherlands—2.3% E.ON International Finance, Gtd. Notes EUR 5.50 10/2/17 175,000 280,363 Elsevier Finance, Gtd. Notes EUR 6.50 4/2/13 150,000 231,189 Netherlands Government, Bonds EUR 4.00 7/15/18 1,030,000 1,588,652 RWE Finance, Gtd. Notes EUR 6.63 1/31/19 150,000 257,861 Storm, Ser. 2005, Cl. A EUR 1.58 5/26/47 124,218 b 178,976 Norway—1.3% DnB NOR Bank, Jr. Sub. Notes EUR 7.07 11/29/49 200,000 b 295,832 DnB NOR Boligkreditt, Covered Bonds 2.90 3/29/17 325,000 c 331,168 DnB NOR Boligkreditt, Covered Bonds EUR 3.38 1/20/17 590,000 860,762 Philippines—.1% Philippine Government, Sr. Unscd. Notes PHP 4.95 1/15/21 7,000,000 Poland—.9% Polish Government, Bonds, Ser. 0413 PLN 5.25 4/25/13 2,695,000 Russia—1.0% Russian Government, Sr. Unscd. Bonds RUB 7.85 3/10/18 30,000,000 c South Africa—1.2% Edcon Proprietary, Scd. Notes EUR 4.72 6/15/14 200,000 b,c 255,228 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) South Africa (continued) South African Government, Bonds, Ser. R209 ZAR 6.25 3/31/36 10,300,000 1,125,234 South Korea—.2% Export-Import Bank of Korea, Sr. Unscd. Notes EUR 5.75 5/22/13 155,000 Spain—3.5% Banco Bilbao Vizcaya Argentaria, Covered Bonds EUR 3.50 7/26/13 250,000 358,669 Banco Bilbao Vizcaya Argentaria, Covered Bonds EUR 3.50 10/7/20 100,000 122,441 Banco Bilbao Vizcaya Argentaria, Covered Bonds EUR 4.13 1/13/14 300,000 433,140 Banco Santander, Covered Bonds EUR 4.63 1/20/16 800,000 1,149,133 Spanish Government, Bonds EUR 3.15 1/31/16 1,030,000 1,413,304 Telefonica Emisiones, Gtd. Notes 5.46 2/16/21 350,000 355,972 Sweden—2.2% Nordea Bank, Sr. Unscd. Notes 2.13 1/14/14 290,000 c 292,206 Nordea Bank, Sub. Notes 4.88 5/13/21 250,000 c 240,555 Svenska Handelsbanken, Jr. Sub. Notes GBP 5.38 9/29/49 150,000 b 244,975 Swedish Government, Bonds, Ser. 1052 SEK 4.25 3/12/19 3,295,000 570,557 Swedish Government, Bonds, Ser. 1050 SEK 3.00 7/12/16 6,475,000 d 1,041,731 Switzerland—.6% Credit Suisse Guernsey, Converd Bonds 2.60 5/27/16 635,000 c The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United Kingdom—15.7% Arkle Master Issuer, Ser. 2010-2A, Cl. 2A EUR 2.93 5/17/60 400,000 b,c 584,338 Arran Residential Mortgages Funding, Ser. 2011-1A, Cl. A1B EUR 2.62 11/19/47 550,000 b,c 798,018 Barclays Bank, Covered Notes EUR 4.00 10/7/19 550,000 802,845 Barclays Bank, Jr. Sub. Notes EUR 4.75 3/29/49 200,000 b 208,101 Barclays Bank, Jr. Sub. Notes EUR 4.88 12/29/49 90,000 b 109,306 Barclays Bank, Sub. Notes GBP 10.00 5/21/21 150,000 287,990 Fosse Master Issuer, Ser. 2011-1A, Cl. A4 EUR 2.58 10/18/54 1,300,000 b,c 1,887,524 Gracechurch Mortgage Financing, Ser. 2007-1A, Cl. 3A1 0.34 11/20/56 567,226 b,c 562,111 Holmes Master Issuer, Ser. 2007-2A, Cl. 3A1 0.36 7/15/21 386,667 b 386,070 HSBC Capital Funding, Gtd. Bonds EUR 5.37 10/29/49 450,000 b 642,783 Lloyds TSB Bank, Notes EUR 3.38 3/17/15 550,000 794,045 Lloyds TSB Bank, Covered Bonds EUR 4.00 9/29/21 200,000 276,342 Lloyds TSB Bank, Sr. Unscd. Notes EUR 5.38 9/3/19 400,000 572,766 National Grid, Sr. Unscd. Notes EUR 5.00 7/2/18 175,000 271,199 Paragon Mortgages, Ser. 14A, Cl. A2C 0.35 9/15/39 1,411,262 b,c 1,177,134 Royal Bank of Scotland, Gtd. Notes 5.63 8/24/20 265,000 265,580 Royal Bank of Scotland, Covered Notes EUR 3.00 9/8/16 265,000 376,832 Royal Bank of Scotland, Covered Notes EUR 3.88 10/19/20 400,000 547,706 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United Kingdom (continued) United Kingdom Gilt, Bonds GBP 4.25 3/7/36 405,000 647,821 United Kingdom Gilt, Bonds GBP 2.25 3/7/14 605,000 998,204 United Kingdom Gilt, Bonds GBP 4.25 9/7/39 1,570,000 2,515,361 United Kingdom Gilt, Bonds GBP 8.75 8/25/17 1,195,000 2,603,401 United States—16.5% AES, Sr. Unscd. Notes 7.75 10/15/15 125,000 134,062 Ally Auto Receivables Trust, Ser. 2010-1, Cl. A3 1.45 5/15/14 320,000 322,339 Ally Financial, Gtd. Notes 4.50 2/11/14 370,000 370,925 Altria Group, Gtd. Notes 4.75 5/5/21 380,000 380,480 American International Group, Sr. Unscd. Notes EUR 5.00 6/26/17 150,000 209,843 Anadarko Petroleum, Unscd. Notes 6.20 3/15/40 150,000 d 152,536 Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 180,000 206,608 Applied Materials, Sr. Unscd. Notes 4.30 6/15/21 295,000 296,579 Aramark, Gtd. Notes 8.50 2/1/15 505,000 527,094 Autozone, Sr. Unscd. Notes 4.00 11/15/20 325,000 d 311,150 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 55,000 b 60,637 Bear Stearns Commercial Mortgage Securities, Ser. 2006-T22, Cl. A4 5.53 4/12/38 250,000 b 277,002 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/42 725,000 b 808,507 BMW US Capital, Gtd. Notes EUR 5.00 5/28/15 245,000 381,704 Chesapeake Energy, Gtd. Notes 6.13 2/15/21 165,000 167,269 Chrysler Financial Auto Securitization Trust, Ser. 2010-A, Cl. D 3.52 8/8/16 425,000 426,346 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.70 12/10/49 325,000 b 355,317 CNA Financial, Sr. Unscd. Notes 5.75 8/15/21 260,000 268,987 CVS Pass-Through Trust, Gtd. Notes 5.77 1/10/33 297,143 c 308,614 El Paso, Sr. Unscd. Notes 7.00 6/15/17 410,000 465,914 Energy Transfer Partners, Sr. Unscd. Notes 8.50 4/15/14 220,000 256,122 Enterprise Products Operating, Gtd. Notes 6.13 10/15/39 190,000 193,872 Ford Motor Credit, Sr. Unscd. Notes 6.63 8/15/17 500,000 532,188 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 250,000 273,438 Gap, Sr. Unscd. Notes 5.95 4/12/21 570,000 548,599 General Electric Capital, Sr. Unscd. Notes 4.63 1/7/21 230,000 d 231,795 General Electric Capital, Sub. Notes 5.30 2/11/21 260,000 271,049 Goldman Sachs Group, Sr. Notes 6.00 6/15/20 250,000 269,465 Goodyear Tire & Rubber, Sr. Unscd. Notes 10.50 5/15/16 286,000 323,180 Hartford Financial Services Group, Sr. Unscd. Notes 5.50 3/30/20 260,000 d 268,474 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) International Lease Finance, Sr. Unscd. Notes 5.75 5/15/16 200,000 197,149 JP Morgan Chase Commercial Mortgage Securities, Ser. 2011-C3, Cl. A3FL 1.14 2/16/46 500,000 b,c 480,552 JPMorgan Chase Bank NA, Sub. Notes EUR 4.38 11/30/21 350,000 b 495,409 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 170,000 d 196,887 Lamar Media, Gtd. Notes 6.63 8/15/15 266,000 271,320 Lear, Gtd. Notes 8.13 3/15/20 370,000 400,525 Levi Strauss & Co., Sr. Unscd. Notes EUR 7.75 5/15/18 190,000 267,953 Macy’s Retail Holdings, Gtd. Notes 6.38 3/15/37 285,000 297,670 Meccanica Holdings USA, Gtd. Notes 6.25 1/15/40 300,000 c 272,570 Merrill Lynch Mortgage Trust, Ser. 2005-CIP1, Cl. A2 4.96 7/12/38 107,084 109,661 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2006-2, Cl. A4 5.90 6/12/46 685,000 b 757,205 Morgan Stanley, Sr. Unscd. Notes EUR 5.50 10/2/17 200,000 298,994 Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 470,000 d 513,475 Plains All American Pipeline, Gtd. Notes 5.00 2/1/21 275,000 280,162 Prudential Financial, Sr. Unscd Notes 4.50 11/15/20 250,000 d 248,798 Puget Energy, Sr. Scd. Notes 6.00 9/1/21 235,000 c 236,130 Range Resources, Gtd. Notes 6.75 8/1/20 185,000 192,400 Range Resources, Gtd. Notes 7.50 10/1/17 145,000 154,787 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) Sempra Energy, Sr. Unscd. Notes 1.01 3/15/14 515,000 b 517,263 Simon Property Group, Sr. Unscd. Notes 4.38 3/1/21 550,000 542,393 Vornado, Ser. 2010-VN0, Cl. A2FX 4.00 9/13/28 270,000 c 263,514 Vornado, Ser. 2010-VN0, Cl. B 4.74 9/13/28 130,000 c 129,789 Vornado, Ser. 2010-VN0, Cl. C 5.28 9/13/28 220,000 c 209,139 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 81,185 81,581 Weatherford International, Gtd. Notes 6.75 9/15/40 250,000 268,629 WM Covered Bond Program, Covered Notes EUR 4.00 11/26/16 285,000 419,983 WM Wrigley Jr., Sr. Scd. Notes 3.70 6/30/14 330,000 c 343,101 Xerox, Sr. Unscd. Notes 1.08 5/16/14 125,000 b 125,709 Total Bonds And Notes (cost $99,351,370) Short-Term Investments—2.1% U.S. Treasury Bills; 0.09%, 11/17/11 (cost $2,256,251) 2,257,000 g Face Amount Covered by Options Purchased—.0% Contracts ($) Value ($) Call Options: Japanese Yen, August 2011 @ $90 1,047,000 f 21 Japanese Yen, August 2011 @ $90 1,100,000 f 76 Total Options (cost $57,656) 97 16 Other Investment—3.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,649,446) 3,649,446 h Investment of Cash Collateral for Securities Loaned—3.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $3,349,715) 3,349,715 h Total Investments (cost $108,664,438) 104.4% Liabilities, Less Cash and Receivables (4.4%) Net Assets 100.0% a Principal amount stated in U.S. Dollars unless otherwise noted. AUD—Australian Dollar BRL—Brazilian Real CAD—Canadian Dollar CLP—Chilean Peso EUR—Euro GBP—British Pound JPY—JapaneseYen MXN—Mexican New Peso PHP—Philippine Peso PLN—Polish Zloty RUB—Russian Ruble SEK—Swedish Krona ZAR—South African Rand b Variable rate security—interest rate subject to periodic change. c Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At June 30, 2011, these securities were valued at $15,831,125 or 14.3% of net assets. d Security, or portion thereof, on loan.At June 30, 2011, the value of the fund’s securities on loan was $3,189,266 and the value of the collateral held by the fund was $3,349,715. e Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. f Non-income producing security. g Held by a broker as collateral for open financial futures positions. h Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Foreign/Governmental 54.1 Short-Term/Money Market Investments 8.4 Corporate Bonds 32.0 Options Purchased .0 Asset/Commercial Mortgage-Backed 9.9 † Based on net assets. See notes to financial statements. The Fund 17 STATEMENT OF FINANCIAL FUTURES June 30, 2011 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 6/30/2011 ($) Financial Futures Long Euro-Bobl 25 4,226,486 September 2011 11,994 Euro-Bond 11 2,001,624 September 2011 3,757 Japanese 10 Year Bonds 2 3,503,882 September 2011 12,148 Long Gilt 6 1,157,013 September 2011 (21,033) U.S. Treasury 5 Year Notes 6 715,172 September 2011 (9,898) Financial Futures Short Australian 3 Year Bonds 67 (7,428,405) September 2011 (9,274) U.S. Treasury 2 Year Notes 60 (13,160,626) September 2011 1,138 U.S. Treasury 10 Year Notes 27 (3,302,859) September 2011 21,059 U.S. Treasury 30 Year Bonds 14 (1,722,438) September 2011 31,881 Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. 18 STATEMENT OF ASSETS AND LIABILITIES June 30, 2011 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $3,189,266)—Note 1(c): Unaffiliated issuers 101,665,277 108,368,899 Affiliated issuers 6,999,161 6,999,161 Cash 15,234 Cash denominated in foreign currencies 217,465 218,401 Receivable for investment securities sold 2,803,266 Dividends and interest receivable 1,660,102 Unrealized appreciation on swap contracts—Note 4 401,282 Receivable for shares of Beneficial Interest subscribed 16,377 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 14,981 Receivable for futures variation margin—Note 4 1,473 Prepaid expenses 15,648 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 76,745 Due to Administrator—Note 3(b) 9,357 Cash overdraft due to Custodian 4,141,827 Liability for securities on loan—Note 1(c) 3,349,715 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 1,420,274 Payable for shares of Beneficial Interest redeemed 554,262 Unrealized depreciation on swap contracts—Note 4 341,144 Swaps premium received—Note 4 99,642 Interest payable—Note 2 167 Accrued expenses 47,864 Net Assets ($) Composition of Net Assets ($): Paid-in capital 108,938,562 Accumulated undistributed investment income—net 808,729 Accumulated net realized gain (loss) on investments (4,693,073) Accumulated net unrealized appreciation (depreciation) on investments, options transactions, swap transactions and foreign currency transactions (including $41,772 net unrealized apreciation on financial futures) 5,419,609 Net Assets ($) Class I Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 5,700,120 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 19 Investment Income ($): Income: Interest 2,132,565 Dividends; Affiliated issuers 1,964 Income from securities lending—Note 1(c) 1,411 Total Income Expenses: Investment advisory fee—Note 3(a) 213,655 Custodian fees—Note 3(c) 59,594 Accounting and administration fee—Note 3(a) 38,810 Shareholder servicing costs—Note 3(c) 28,781 Auditing fees 24,321 Prospectus and shareholders’ reports 10,137 Registration fees 8,779 Legal fees 8,035 Trustees’ fees and expenses—Note 3(d) 2,987 Administrative service fee—Note 3(b) 977 Loan commitment fees—Note 2 840 Interest expense—Note 2 167 Miscellaneous 24,407 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (16) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 835,964 Net realized gain (loss) on options transactions (38,410) Net realized gain (loss) on financial futures (803,678) Net realized gain (loss) on swap transactions (161,301) Net realized gain (loss) on forward foreign currency exchange contracts (4,319,829) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 3,295,816 Net unrealized appreciation (depreciation) on options transactions (58,578) Net unrealized appreciation (depreciation) on financial futures 21,949 Net unrealized appreciation (depreciation) on swap transactions 20,804 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (636,029) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 20 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Operations ($): Investment income—net 1,714,466 3,638,647 Net realized gain (loss) on investments (4,487,254) 4,906,493 Net unrealized appreciation (depreciation) on investments 2,643,962 (3,559,895) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (3,181,779) (4,592,306) Net realized gain on investments (425,653) — Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold 27,602,812 56,009,166 Dividends reinvested 3,438,904 4,432,118 Cost of shares redeemed (22,798,222) (47,038,194) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 105,966,591 92,170,562 End of Period Undistributed investment income—net 808,729 2,276,042 Capital Share Transactions (Shares): Shares sold 1,384,707 2,769,012 Shares issued for dividends reinvested 175,830 221,726 Shares redeemed (1,145,063) (2,328,518) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2011 Year Ended December 31, Class I Shares (Unaudited) 2010 2009 a 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 20.05 19.94 18.95 18.57 18.14 17.55 Investment Operations: Investment income—net b .32 .71 .74 .72 .69 .53 Net realized and unrealized gain (loss) on investments (33) .30 1.72 .75 .10 .21 Total from Investment Operations (.01) 1.01 2.46 1.47 .79 .74 Distributions: Dividends from investment income—net (.58) (.90) (1.47) (1.09) (.36) (.15) Dividends from net realized gain on investments (.08) — Total Distributions (.66) — Net asset value, end of period 19.38 20.05 19.94 18.95 18.57 18.14 Total Return (%) (.06) c 5.15 13.86 8.08 4.35 4.27 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .79 d .72 .87 .80 .70 .68 Ratio of net expenses to average net assets .79 d .72 .80 .78 .70 .68 Ratio of net investment income to average net assets 3.21 d 3.49 3.88 3.84 3.73 3.01 Portfolio Turnover Rate 87.34 c 210.34 120.50 158 e 168 e 89 Net Assets, end of period ($ x 1,000) 110,474 105,967 92,171 60,945 99,877 93,344 a Effective September 1, 2009, the fund’s shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended December 31, 2008 and 2007 were 144% and 140%, respectively. See notes to financial statements. 22 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus/Standish International Fixed Income Fund (the “fund”) is a separate diversified series of Dreyfus Investment Funds (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company offering eleven series, including the fund. The fund’s investment objective seeks to maximize total return while realizing a market level of income, consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. Class I shares are sold primarily to bank trust departments and other financial service providers, (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution and bear no distribution or service fees. Class I shares are offered without a front end sales charge or contingent deferred sales charge. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), financial futures, options, swaps and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates market value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. 24 Options traded over-the-counter are valued at the mean between the bid and asked price. Investments in swap transactions are valued each business day by an independent pricing service approved by the Board of Trustees. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed — 1,813,260 — Commercial Mortgage-Backed — 3,532,904 — Corporate Bonds † — 35,387,362 — Foreign Government — 59,804,853 — Mutual Funds 6,999,161 — — Residential Mortgage-Backed — 5,574,171 — U.S. Treasury — 2,256,252 — Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — 14,981 — Futures †† 81,977 — — Options Purchased — 97 — 97 Swaps †† — 401,282 — Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — (1,420,274) — Futures †† (40,205) — — Swaps †† — (341,144) — † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. 26 The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at June 30, 2011. In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”)”. ASU No. 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU No. 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition, ASU No. 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU No. 2011-04 and its impact on the financial statements. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction.Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2011,The Bank of New York Mellon earned $760 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. 28 The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2011 were as follows: Affiliated Investment Value Value Net Company 12/31/2010 ($) Purchases ($) Sales ($) 6/30/2011 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 2,877,501 45,377,096 44,605,151 3,649,446 3.3 Dreyfus Institutional Cash Advantage Fund 624,400 12,284,808 9,559,493 3,349,715 3.0 Total (e) Concentration of Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt security’s price to fall, potentially lowering the fund’s share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment.They may also decline because of factors that affect a particular industry. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2010 was as follows: ordinary income $4,592,306. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2011, was approximately $24,900 with a related weighted average annualized interest rate of 1.35%. 30 NOTE 3—Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .40% of the value of the fund’s average daily net assets and is payable monthly. From January 1, 2011 through April 30, 2011, the Trust entered into an agreement with The Bank of NewYork Mellon, pursuant to which The Bank of New York Mellon provided administration and fund accounting services for the fund. For these services, the fund paid The Bank of New York Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. At Board Meetings of the Trust held on February 15-16, 2011, the Board of Trustees of the Trust terminated the agreement with The Bank of New York Mellon and, on behalf of the Trust, entered into a Fund Accounting and Administration Agreement (the “Administration Agreement”) with Dreyfus, effective May 1, 2011, whereby Dreyfus performs administrative, accounting and recordkeeping services for the fund. The fund has agreed to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and shareholder reporting, as well as related facilities, equipment and clerical help.The fee is based on the fund’s average daily net assets and computed at the following annual rates: .10% of the first $500 million, .065% of the next $500 million and .02% in excess of $1 billion. In addition, after applying any expense limitations or fee waivers that reduce the fees paid to Dreyfus for this service, Dreyfus has contractually agreed in writing to waive any remaining fees for this service to the extent that they exceed both Dreyfus’ costs in providing these services and a reasonable allocation of the costs incurred by Dreyfus and its affiliates related to the support and oversight of these services. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund also will reimburse Dreyfus for the out-of-pocket expenses incurred by Dreyfus in performing this service for the fund. Pursuant to these agreements, the fund was charged $38,810 during the period ended June 30, 2011 for administration and fund accounting services. (b) The fund may pay administrative service fees.These fees are paid to affiliated or unaffiliated retirement plans, omnibus accounts and platform administrators and other entities (“Plan Administrators”) that provide record keeping and/or other administrative support services to accounts, retirement plans and their participants. As compensation for such services, the fund may pay each Plan Administrator an administrative service fee in an amount of up to .15% (on an annualized basis) of the fund’s average daily net assets attributable to fund shares that are held in accounts serviced by such Plan Administrator. During the period ended June 30, 2011, the fund was charged $977. The fund’s adviser or its affiliates may pay additional compensation from their own resources to Plan Administrators and other entities for administrative services, as well as in consideration of marketing or other distribution-related services. These payments may provide an incentive for these entities to actively promote the fund or cooperate with the distributor’s promotional efforts. (c) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2011, the fund was charged $1,296 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. 32 The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2011, the fund was charged $323 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees offset by earnings credits of $16. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2011, the fund was charged $59,594 pursuant to the custody agreement. During the period ended June 30, 2011, the fund was charged $2,981 for services performed by the Chief Compliance Officer. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $37,428, custodian fees $36,000, chief compliance officer fees $2,259 and transfer agency per account fees $1,058. (d) Each Trustee who is not an “interested person” of the Trust (as defined in the Act) receives $60,000 per annum, plus $7,000 per joint Board meeting of the Trust, The Dreyfus/Laurel Funds, Inc., The Dreyfus/Laurel Funds Trust, The Dreyfus/Laurel Tax-Free Municipal Funds and Dreyfus Funds, Inc. (collectively, the “Board Group Open-End Funds”) attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone. The Board Group Open-End Funds also reimburse each Trustee who is not an “interested person” of the Trust (as defined in the Act) for travel and out-of-pocket expenses. With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) reimbursable amounts). The Chair of each of the Board’s committees, unless the Chair also serves as Chair of the Board, receives $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund, the $2,500 or $2,000 fee, as applicable, is allocated between the Board Group Open-End Funds and Dreyfus HighYield Strategies Fund.These fees and expenses are charged and allocated to each series based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, forward contracts, financial futures, options transactions and swap transactions, during the period ended June 30, 2011, amounted to $89,864,847 and $90,017,599, respectively. The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of June 30, 2011 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 470,670 Interest rate risk (381,349) Foreign exchange risk 15,078 Foreign exchange risk 6 (1,420,274) Credit risk 3 12,589 — Gross fair value of derivatives contracts Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on futures contracts as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Options purchased are included in Investments in securities of Unaffiliated issuers at market value. 3 Unrealized appreciation on swap contracts. 4 Unrealized depreciation on swap contracts. 5 Unrealized appreciation on forward foreign currency exchange contracts. 6 Unrealized depreciation on forward foreign currency exchange contracts. 34 The effect of derivative instruments in the Statement of Operations during the period ended June 30, 2011 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Forward Underlying risk Futures 7 Options 8 Contracts 9 Swaps 10 Total Interest rate (803,678) — — (101,972) Foreign exchange — (38,410) (4,319,829) — Credit — — — (59,329) Total (803,678) (38,410) Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) Forward Underlying risk Futures 11 Options 12 Contracts 13 Swaps 14 Total Interest rate 21,949 (80,583) — 8,215 Foreign exchange — 22,005 (636,029) — Credit — — — 12,589 Total Statement of Operations location: 7 Net realized gain (loss) on financial futures. 8 Net realized gain (loss) on options transactions. 9 Net realized gain (loss) on forward foreign currency exchange contracts. 10 Net realized gain (loss) on swap transactions. 11 Net unrealized appreciation (depreciation) on financial futures. 12 Net unrealized appreciation (depreciation) on options transactions. 13 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. 14 Net unrealized appreciation (depreciation) on swap transactions. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk, as a result of changes in value of underlying financial instruments.The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is sub- The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) ject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Contracts open at June 30, 2011 are set forth in the Statement of Financial Futures. Options: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates and foreign currencies, or as a substitute for an investment. The fund is subject to interest rate and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying finan- 36 cial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. The following summarizes the fund’s call/put options written during the period ended June 30, 2011: Face Amount Options Terminated Covered by Premiums Net Realized Options Written: Contracts ($) Received ($) Cost ($) Gain ($) Contracts outstanding December 31, 2010 3,220,000 48,300 Contracts terminated: Contracts expired 3,220,000 48,300 — 48,300 Contracts Outstanding June 30, 2011 — — Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at June 30, 2011: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pound, Expiring 7/27/2011 420,000 670,636 673,847 3,211 Euro, Expiring 7/1/2011 856,437 1,234,897 1,241,970 7,073 Sales: Proceeds ($) Australian Dollar, Expiring 7/27/2011 1,985,000 2,072,520 2,121,523 (49,003) Brazilian Real, Expiring 7/27/2011 1,935,000 1,200,074 1,231,762 (31,688) British Pound, Expiring 7/27/2011 90,000 143,762 144,396 (634) British Pound, Expiring 7/27/2011 560,000 894,320 898,463 (4,143) British Pound, Expiring 7/27/2011 4,640,000 7,408,456 7,444,410 (35,954) Canadian Dollar, Expiring 7/27/2011 4,270,000 4,347,259 4,424,294 (77,035) Chilean Peso, Expiring 7/27/2011 261,280,000 549,485 557,086 (7,601) Euro, Expiring 7/27/2011 2,320,000 3,290,704 3,361,760 (71,056) Euro, Expiring 7/27/2011 4,160,000 5,890,477 6,027,983 (137,506) Euro, Expiring 7/27/2011 6,740,000 9,541,144 9,766,492 (225,348) Euro, Expiring 7/27/2011 5,135,000 7,272,136 7,440,792 (168,656) 38 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Euro, Expiring 7/27/2011 7,495,000 10,624,163 10,860,513 (236,350) Euro, Expiring 7/27/2011 7,160,000 10,138,202 10,375,086 (236,884) Euro, Expiring 7/27/2011 860,000 1,239,187 1,246,170 (6,983) Euro, Expiring 7/27/2011 40,000 58,057 57,961 96 Japanese Yen, Expiring 7/27/2011 295,930,000 3,678,982 3,676,413 2,569 Japanese Yen, Expiring 7/27/2011 272,105,000 3,382,203 3,380,429 1,774 Japanese Yen, Expiring 7/27/2011 86,865,000 1,079,404 1,079,146 258 Japanese Yen, Expiring 7/27/2011 385,680,000 4,791,175 4,791,400 (225) Mexican New Peso, Expiring 7/27/2011 14,500,000 1,204,559 1,235,455 (30,896) Polish Zloty, Expiring 7/27/2011 2,760,000 976,403 1,003,350 (26,947) Russian Ruble, Expiring 7/27/2011 33,450,000 1,181,457 1,194,492 (13,035) South African Rand, Expiring 7/27/2011 7,850,000 1,140,756 1,156,322 (15,566) Swedish Krona, Expiring 7/27/2011 10,580,000 1,625,227 1,669,991 (44,764) Gross Unrealized Appreciation Gross Unrealized Depreciation Swaps: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument.The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount.The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns.The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount.The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the coun-terparty over the contract’s remaining life, to the extent that the amount is positive.This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral 40 by the counterparty to the fund to cover the fund’s exposure to the counterparty.The following summarizes open interest rate swaps entered into by the fund at June 31, 2011: Unrealized Notional Reference (Pay)/Receive Appreciation Amount ($) Entity/Currency Counterparty Fixed Rate (%) Expiration (Depreciation) ($) 6,310,000 USD—6 Month Libor Citibank (3.68) 5/5/2020 (341,144) 240,000,000.00 JPY—6 Month Yenibor JP Morgan 1.13 2/16/2019 69,061 304,000,000.00 JPY—6 Month Yenibor JP Morgan 2.08 7/28/2016 319,632 Gross Unrealized Appreciation Gross Unrealized Depreciation Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring.The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument.The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. The following summarizes open credit default swaps entered into by the fund at June 30, 2011: (Pay) Upfront Receive Implied Premiums Unrealized Reference Notional Fixed Credit Market Received Appreciation Obligation Amount ($) 2 Rate (%) Spread (%) 3 Value ($) (Paid) ($) (Depreciation) ($) Purchase Contracts: 1 Dow Jones CDX.NA.HY.16 Index 6/20/2016 † 300,000 a (5.00) 4.62 (5,164) (6,250) 1,086 Dow Jones CDX.NA.HY.16 Index 6/20/2016 † 4,720,000 b (5.00) 4.62 (81,889) (93,392) 11,503 Gross Unrealized Appreciation † Expiration Date Counterparties: a JP Morgan b Deutsche Bank 1 If the fund is a buyer of protection and a credit event occurs, as defined under the terms of the swap agreement, the fund will either (i) receive from the seller of protection an amount equal to the notional amount of the swap and deliver the reference obligation or (ii) receive a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the reference obligation. 2 The maximum potential amount the fund could be required to pay as a seller of credit protection or receive as a buyer of credit protection if a credit event occurs as defined under the terms of the swap agreement. 3 Implied credit spreads, represented in absolute terms, utilized in determining the market value as of the period end serve as an indicator of the current status of the payment/performance risk and represent the likelihood of risk of default for the credit derivative.The credit spread of a particular referenced entity reflects the cost of buying/selling protection and may include upfront payments required to be made to enter into the agreement.Wider credit spreads represent a deterioration of the referenced entity's credit soundness and a greater likelihood of risk of default or other credit event occurring as defined under the terms of the agreement.A credit spread identified as Defaulted indicates a credit event has occurred for the referenced entity. 42 GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties.All required disclosures have been made and are incorporated within the current period as part of the Notes to the Statement of Investments and disclosures within this Note. The following summarizes the average market value of derivatives outstanding during the period ended June 30, 2011: Average Market Value ($) Interest rate futures contracts 28,118,170 Interest rate options contracts 17,994 Foreign currency options contracts 18,202 Forward contracts 85,830,829 The following summarizes the average notional value of swap contracts outstanding during the period ended June 30, 2011: Average Notional Value ($) Interest rate swap contracts 23,698,227 Credit default swap contracts 3,401,429 At June 30, 2011, accumulated net unrealized appreciation on investment was $6,703,622, consisting of $7,044,463 gross unrealized appreciation and $340,841 gross unrealized depreciation. At June 30, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 43 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT AND THE APPROVAL OF THE FUND’S ADMINISTRATION AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on February 15 and 16, 2011, the Board considered the renewal of the fund’s Investment Advisory Agreement pursuant to which Dreyfus provides the fund with investment advisory services (the “Agreement”).The Board also considered the approval of a new Fund Accounting and Administrative Services Agreement (the “Administration Agreement” and together with the Agreement, the “Agreements”) pursuant to which Dreyfus would provide the fund with administrative services. 1 The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In considering the renewal of the Agreement and the approval of the Administration Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in presentations from representatives of Dreyfus regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and representatives of Dreyfus confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including the distribution channel(s) for the fund. 44 The Board members also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also would provide oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board members reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2010, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of June 30, 2010. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board members discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group and Performance Universe medians for The Fund 45 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT AND THE APPROVAL OF THE FUND’S ADMINISTRATION AGREEMENT (Unaudited) (continued) each of the various periods, except for the one- and ten-year periods when the fund’s performance was below the Performance Group and Performance Universe medians. For the ten one-year periods ended December 31st from 2001 through 2010, the Board also noted that the fund’s yield performance was variously above, at and below the Performance Group and Performance Universe medians. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark. The Board members also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.They noted that the fund’s contractual management fee was below the Expense Group median and the fund’s actual management fee and total expenses were below the Expense Group and Expense Universe medians. Representatives of Dreyfus reviewed with the Board members the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board members considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus’ representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services 46 rendered, or to be rendered, and service levels provided, or to be provided, by Dreyfus.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board members should consider the profitability analysis (1) as part of their evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent, and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus funds complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement and approval of the Administration Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent, and quality of the services provided by Dreyfus are adequate and appropriate. The Fund 47 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT AND THE APPROVAL OF THE FUND’S ADMINISTRATION AGREEMENT (Unaudited) (continued) The Board generally was satisfied with the fund’s overall performance, in light of the considerations described above. The Board concluded that the fees payable to Dreyfus were reason- able in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreements and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of similar agreements during which lengthy discussions took place between the Board members and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board members’ conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board members determined that renewal of the Agreement and approval of the Administration Agreement was in the best interests of the fund and its shareholders. 1 Until May 1, 2011, administrative services were provided pursuant to a Custody,Administration and Accounting Services Agreement with The Bank of NewYork Mellon. 48 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. 3 Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 19, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 19, 2011 By: /s/ James Windels James Windels, Treasurer Date: August 19, 2011 5 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) 6
